--------------------------------------------------------------------------------

POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS     ARTICLE 2 RULES OF CONSTRUCTION     ARTICLE 3
CONDITIONS TO ACCEPTANCE OF ENERGY FIRST ENERGY DATE     ARTICLE 4 TERM AND
OPERATION DATE     ARTICLE 5 PRICE     ARTICLE 6 ENVIRONMENTAL ATTRIBUTES    
ARTICLE 7 DELIVERY AND SHORTFALL OBLIGATIONS     ARTICLE 8 TRANSMISSION
AGREEMENT     ARTICLE 9 METERING AND TELEMETRY     ARTICLE 10 SYSTEM PROTECTION
    ARTICLE 11 FACILITY AND INTERCONNECTION     ARTICLE 12 GENERAL OPERATIONS  
  ARTICLE 13 RELIABILITY MANAGEMENT SYSTEM     ARTICLE 14 BILLING, RECORDS,
AUDITS     ARTICLE 15 INDEMNIFICATION AND INSURANCE     ARTICLE 16 CREDIT AND
COLLATERAL REQUIREMENTS     ARTICLE 17 FORCE MAJEURE     ARTICLE 18 FORCED
OUTAGE


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------


ARTICLE 19 BUYER’S ACCESS RIGHTS     ARTICLE 20 NO THIRD PARTY LIABILITY, NO
DEDICATION OF FACILITY OR SYSTEM     ARTICLE 21 SEVERAL OBLIGATIONS     ARTICLE
22 WAIVER     ARTICLE 23 CHOICE OF LAW     ARTICLE 24 LIMITATIONS     ARTICLE 25
DISPUTES     ARTICLE 26 EVENTS OF DEFAULT, DELAY DAMAGES AND MATERIAL BREACHES  
  ARTICLE 27 TERMINATION     ARTICLE 28 GOVERNMENTAL AUTHORIZATION     ARTICLE
29 BOARD AND REGULATORY APPROVAL     ARTICLE 30 SUCCESSORS AND ASSIGNS    
ARTICLE 31 MODIFICATION     ARTICLE 32 TAXES     ARTICLE 33 NOTICES     ARTICLE
34 ADDITIONAL TERMS AND CONDITIONS     ARTICLE 35 SEVERABILITY     ARTICLE 36
CONFIDENTIAL BUSINESS INFORMATION     ARTICLE 37 REPRESENTATIONS AND WARRANTIES
    ARTICLE 38 ENTIRE AGREEMENT     ARTICLE 39 COUNTERPARTS     ARTICLE 40
CAPTIONS


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY

          This Power Purchase Agreement (“Agreement”), is entered into this
________ day of _______________ , 2007, by and between RAFT RIVER ENERGY I LLC a
Delaware limited liability company with a principal place of business at 1509
Tyrell Lane, Suite B, Boise, ID 83706 (“Seller”), and IDAHO POWER COMPANY, an
Idaho corporation with a principal place of business at 1221 W. Idaho Street,
Boise, ID 83702 (“Buyer”). Seller and Buyer may be referred to individually as
“Party,” or jointly as “Parties.”

Recitals

          A.      Seller desires to develop, construct, own and operate a
geothermal electric generating facility with an estimated average annual net
output of 13 MW.

          B     . Seller has responded to Buyer’s solicitation of bids for the
provision of renewable energy, and Buyer has accepted Seller’s offer in
accordance with the terms and conditions set forth in this Agreement.

          C.      Seller and Buyer wish to enter into this Agreement in order to
set forth the terms and conditions under which Seller will sell and Buyer will
purchase energy from the Seller’s Facility.

          D.      Seller and Buyer, upon Commission approval and satisfaction by
the Seller of all requirements to attain a First Energy Date as specified within
this Agreement, wish to terminate the PURPA Firm Energy Sales Agreement between
the Buyer and the Seller dated December 29, 2004.

          NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement, the sufficiency and adequacy of which are hereby acknowledged by
each Party, the Parties agree to the following:


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

          1.1      “Affiliate” means any other person or entity that controls,
is under the control of, or is under common control with, the named person or
entity. For purposes of this definition, the term “control” (including the terms
“controls,” “under the control of,” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or the policies of a person or entity, whether
through ownership interest, by contract or otherwise.

          1.2      “Annual Capacity Factor” means 90%.

          1.3      “Annual Guaranteed Output” means the Annual Output Forecast
as defined in Section 7.5 multiplied by the Annual Capacity Factor.

          1.4      “Bankrupt” means with respect to any entity, such entity (1)
files a petition or otherwise commences, authorizes or acquiesces in the
commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar law, or has any such petition filed or
commenced against it, (2) makes an assignment or any general arrangement for the
benefit of creditors, (3) otherwise becomes bankrupt or insolvent (however
evidenced), (4) has a liquidator, administrator, receiver, trustee, conservator
or similar official appointed with respect to it or any substantial portion of
its property or assets, or (5) is generally unable to pay its debts as they fall
due. The term “Bankruptcy” shall have a corollary meaning when used herein.

          1.5      “BPA” means Bonneville Power Administration or its successor.

          1.6      “Business Day” means any calendar day that is not a Saturday,
a Sunday, or a NERC-recognized holiday.

          1.7      “Buyer’s Delivery Business Unit” means that portion of Idaho
Power Company, or its successor, that is responsible for the interconnections
and operations of the Idaho Power Company distribution and transmission system
as specified in the Idaho Power Company OATT.

          1.8      “Commission” means the Idaho Public Utilities Commission or
its successor.

          1.9      “Commission Approval” means an order issued by the Commission
approving this Agreement and finding the Contract Price to be reasonable and
that all payments to be made to Seller under this Agreement shall be allowed as
prudently incurred expenses of Buyer for ratemaking purposes, without
condition(s) or modification(s) other than condition(s) or modification(s)
accepted in writing by the Party or Parties adversely affected by such
condition(s) or modification(s).

          1.10      “Contract Price” means the price for all Net Energy that has
been agreed to by the Parties in this Agreement and referenced in Appendix A.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          1.11      “Contract Year” means the period commencing each calendar
year on the same calendar date as the Operation Date and ending one (1) year
later.

          1.12      “Credit Rating” means (1) with respect to any entity other
than a financial institution, the (a) current ratings issued or maintained by
S&P’s or Moody’s with respect to such entity’s long-term senior, unsecured,
unsubordinated debt obligations (not supported by third-party credit
enhancements) or (b) corporate credit rating or long-term issuer rating issued
or maintained with respect to such entity by S&P’s or Moody’s, or (2) if such
entity is a financial institution, the ratings issued or maintained by S&P’s or
Moody’s with respect to such entity’s long-term, unsecured, unsubordinated
deposits.

          1.13      “Delay Energy Quantity” means 9,000 kW less any portion of
capacity rating (kW) of the Facility that has met the Operation Date
requirements specified in Section 4.4 multiplied by the hours beginning with the
744th hour past midnight of the Scheduled Operation Date to midnight of the day
preceding the Operation Date, not to exceed, 2,160 total hours.

          1.14      “Delay Liquidated Damages” means the Delay Energy Quantity
multiplied by the Delay Price.

          1.15      “Delay Price” means the applicable month’s Market Energy
Price less the applicable month’s Contract Price. If this calculation results in
a value less than zero (0) then the result will be zero (0).

          1.16      “Designated Dispatch Facility” means Buyer’s generation
dispatch group or any subsequent group designated by Buyer.

          1.17      “Effective Date” means the date first written above.

          1.18      “Emergency” means an emergency condition as defined under
the Interconnection Agreement or the applicable OATT.

          1.19      “Environmental Attributes” means the aggregate amount of
environmental air quality credits, off-sets, or other benefits related to the
Net Energy produced by the Facility that reduces, displaces or off-sets
emissions resulting from fuel combustion at another location pursuant to any
federal, state or local legislation or regulation, and the aggregate amount of
credits, offsets or other benefits related to Buyer’s current marketing program,
any successor green pricing program, or other environmental or renewable energy
credit trading program derived from the use, purchase or distribution of Net
Energy from the Facility or any similar program pursuant to any federal, state
or local legislation or regulation. The Environmental Attributes include, but
are not limited to, green tags, green certificates, renewable energy credits
(REC’s) and tradable renewable certificates directly associated with the Net
Energy produced at this Facility. One REC is associated with the generation and
delivery of one (1) MWh of Net Energy. Notwithstanding any other provision of
this Agreement, Environmental Attributes do not include: (1) the PTC’s, (2) any
investment tax credits, and any other tax credits, deductions, exemptions, or
other tax benefits associated with the Facility, and (3) any state, federal,
local or private cash payments, exemptions, refunds or grants relating in any
way to the Facility, construction of


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

the Facility or output of the Facility, including the production of Inadvertent
Energy, Test Energy, Station Use, or Net Energy.

          1.20      “Facility” means the electric generation facility commonly
known as Seller’s Raft River geothermal power plant unit #1, as described in
more detail in Appendix B, which includes all of the equipment required to
enable this power plant to produce and deliver the energy as specified within
this Agreement to the Buyer. This equipment shall include but not be limited to
the electrical interconnection equipment, generator, turbine, heat exchanger,
and cooling tower(s). The geothermal fluid extraction wells, geothermal fluid
injection wells, geothermal fluid transportation systems from the various wells
to the generation unit are included in the Facility to the extent that they are
used in the production of energy from the Facility.

          1.21      “Facility Assets” shall have the meaning given to that term
in Section 30.7.1.

          1.22      “Facility Lender” means, collectively, any lender(s)
providing any Project Financing and any successor(s) or assigns thereto.

          1.23      “Financing Documents” means the loan and credit agreements,
notes, bonds, indentures, security agreements, lease financing agreements,
mortgages, deeds of trust, and other documents relating to any Project Financing
for the Facility, and any and all amendments, modifications, or supplements to
the foregoing that may be entered into from time to time at the discretion of
Seller in connection with any Project Financing of the Facility, or of the
Facility in combination with other assets of the Seller.

          1.24      “First Energy Date” means the day commencing at 0001 hours,
Mountain Time, following the day that the conditions in Section 3.1 have been
satisfied.

          1.25      “Forced Outage” means a Facility condition that requires a
sudden or mandatory unplanned curtailment of the Net Energy deliveries from the
Facility that (1) is due to equipment failure or unplanned shutdown which was
not caused by an event of force majeure or by neglect, disrepair or lack of
adequate preventative maintenance of the Seller’s Facility or (2) is required to
allow unplanned repair or maintenance to prevent equipment failure.

          1.26      “Good Utility Practice(s)” means any of the practices,
methods and acts engaged in or approved by a significant portion of the electric
utility industry during the relevant time period, or any of the practices,
methods and acts which, in the exercise of reasonable judgment in light of the
facts known at the time the decision was made, could have been expected to
accomplish the desired result of the lowest reasonable cost consistent with good
business practices, reliability, safety and expedition. Good Utility Practice(s)
is not intended to be limited to the optimum practice, method or act to the
exclusion of all others, but rather to be acceptable practices, methods, or acts
generally accepted in the region and consistently adhered to.

          1.27      “Guaranty” means an instrument or agreement pursuant to
which a guarantor guarantees the performance of the obligations of an obligor,
which instrument or agreement is substantially in the form set forth as Appendix
C.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          1.28      “Guaranty Default” means with respect to a Guaranty or the
guarantor thereunder, the occurrence of any of the following events: (1) any
representation or warranty made or deemed to be made or repeated by such
guarantor in connection with such Guaranty shall be false or misleading in any
material respect when made or when deemed made or repeated; (2) such guarantor
fails to pay, when due, any amount required pursuant to such Guaranty; (3) the
failure of such guarantor to comply with or timely perform any other material
covenant or obligation set forth in such Guaranty if such failure is not capable
of remedy or shall not be remedied in accordance with the terms and conditions
of such Guaranty; (4) such Guaranty shall expire or terminate, or shall fail or
cease to be in full force and effect and enforceable in accordance with its
terms against such guarantor, prior to the satisfaction of all obligations of
the obligor under this Agreement, in any such case without replacement; (5) such
guarantor shall repudiate, disaffirm, disclaim, or reject, in whole or in part,
or challenge the validity of, its Guaranty, or (6) such guarantor becomes
Bankrupt; provided, however, that no Guaranty Default shall occur or be
continuing in any event with respect to a Guaranty after the time such Guaranty
is required to be canceled or returned to a Party in accordance with the terms
of this Agreement.

          1.29      “Inadvertent Energy” (expressed in kWh), means all of the
electric energy produced by the Facility, less Station Use, and delivered to and
measured at the Metering Point, less Losses that are incurred between the
Metering Point and the Buyer’s Point of Delivery and that is (1) after an
Operation Date has been established in the PURPA Agreement and (2) energy in
excess of 10,000 kW multiplied by the hours in a given month and, (3) produced
prior to the First Energy Date of this Agreement and (4) delivered by the Seller
to the Transmitting Entity and (5) delivered by the Transmitting Entity to the
Point of Delivery and (6) accepted by the Buyer at the Point of Delivery and (7)
not exceeding the Maximum Capacity.

          1.30      “Initial Term” has the meaning given to that term in Section
4.1.1.

          1.31      “Interconnection Agreement” means the agreement between the
Interconnection Provider and the Seller that enables the Seller’s energy to be
delivered and integrated into the Interconnection Provider’s electrical system.

          1.32      “Interconnection Facilities” means all equipment required to
be installed to interconnect and deliver energy from the Facility to the
Transmitting Entity’s system including, but not limited to, connection,
switching, metering, relaying, communications and safety equipment.

          1.33      “Interconnection Provider” means the electric utility which
the Facility is directly electrically interconnected to.

          1.34      “Interest Rate” means (1) for purposes of identifying the
Interest Rate to be paid on cash collateral, an annual interest rate equal to
the overnight federal funds rates, or (2) for purposes of identifying the
Interest Rate to be paid in an event of default, an annual interest rate equal
to one hundred percent (100%) of the LIBOR three (3) month rate plus two hundred
(200) basis points. The designated Interest Rate shall be the rate published on
the date of the invoice, or other notice, in The Wall Street Journal (or, if


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

The Wall Street Journal is not published on that day, the next succeeding date
of publication); provided, however, that the annual interest rate used as the
Interest Rate shall not exceed the maximum rate permitted by law.

          1.35      “Investor” means any investor(s) (including any transferees
of such investors) that acquire a direct or indirect interest in Seller.

          1.36      “Losses” means the loss of electrical energy expressed in
kilowatt hours (kWh) occurring as a result of the transformation and
transmission of energy between the point where the Facility’s energy is
delivered to the Transmitting Entity (measured by the Buyer’s Metering
Equipment) and the Point of Delivery on the Buyer’s electrical system. The loss
calculation formula will be as specified in Appendix B of this Agreement.

          1.37      “Market Energy Cost” means the monthly weighted average of
the daily on-peak and off-peak Dow Jones Mid-Columbia Index (Dow Jones Mid-C
Index) prices for non-firm energy. If the Dow Jones Mid-C Index price is
discontinued by the reporting agency, both Parties will mutually agree upon a
replacement index similar to the Dow Jones Mid-C Index. The selected replacement
index will be consistent with other similar agreements and a commonly used index
by the electrical industry.

          1.38      “Market Energy Price” means eighty-five percent (85%) of the
Market Energy Cost.

          1.39      “Material Adverse Change” means, with respect to Seller’s
Guarantor, the Guarantor’s non-credit enhanced unsecured debt has (a) a Credit
Rating below BBB- by S&P or below Baa3 by Moody's, or (b) a Credit Rating of
BBB– by S&P accompanied by a negative watch or Baa3 by Moody's accompanied by a
negative watch, or (c) both ratings are withdrawn or terminated on a voluntary
basis by the rating agencies. If S&P changes its rating system during the Term,
“BBB–“ shall be replaced by S&P’s lowest investment grade rating under the new
rating system; likewise, if Moody’s changes its rating system during the Term,
“Baa3” shall be replaced by Moody’s lowest investment grade rating under the new
rating system.

          1.40      “Material Breach” means a default or Event of Default
(Article 26) subject to Section 26.3.

          1.41      “Maximum Capacity” shall be 15.8 MW.

          1.42      “Metering and Telemetry Equipment” means all equipment
specified in the Interconnection Agreement, this Agreement, and any additional
equipment specified in Appendix B required to measure, record and telemeter
power flows between the Facility and Buyer's electrical system.

          1.43      “Metering Point” means the point on the Transmitting
Entity’s or Interconnection Provider’s electrical system where the Seller’s
energy is delivered to the Transmitting Entity and measured by the Buyer
provided Metering Equipment.

          1.44      “Moody’s” means Moody’s Investor Services, Inc. or its
successor.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          1.45      “NERC” means the North American Electric Reliability Council
or its successor.

          1.46      “Net Energy”, expressed in (kWh), means all of the electric
energy produced by the Facility, less Station Use, and delivered to and measured
at the Metering Point, less Losses that are incurred between the Metering Point
and the Buyer’s Point of Delivery and that is (1) after an Operation Date has
been established and (2) delivered by the Seller to the Transmitting Entity and
(3) delivered by the Transmitting Entity to the Point of Delivery and (4)
accepted by the Buyer at the Point of Delivery and (5) not exceeding the Maximum
Capacity. Net Energy does not include Test Energy. At any time during the term
of this Agreement during which Appendix D is in force, Net Energy shall not
include any Surplus/Shortfall Energy as defined in Appendix D.

          1.47      “Net Energy Shortfall” means as calculated in Section 7.5.5
and subject to Net Energy Shortfall Damages.

          1.48      “Net Energy Shortfall Price” means the price used to
calculate the Net Energy Shortfall Damages as specified in Appendix E.

          1.49      “Net Energy Shortfall Damages” means any remaining Net
Energy Shortfall after the provisions of Section 7.5.5.2 have been applied,
multiplied by the Net Energy Shortfall Price applicable to the actual period
when the Net Energy Shortfall occurred.

          1.50      “OATT” means the Open Access Transmission Tariff applicable
to the Interconnection Provider’s system, the Transmitting Entity’s system, or
the Buyer’s transmission system.

          1.51      “Operation Date” means the day commencing at 0001 hours,
Mountain Time, following the day that all conditions of Section 4.4 have been
satisfied.

          1.52      “Performance Assurance” means collateral in the form of
either a Guaranty, cash, letter(s) of credit, or other security acceptable to
Buyer, as described in Article 16.

          1.53      “Point of Delivery” means the point where the Transmitting
Entity delivers the energy generated by the Facility to the Buyer’s electrical
system as specifically described in Appendix B.

          1.54      “Project Financing” means debt with respect to which the
Facility Lender(s) are granted security interests in the Facility, as well in
such other of Seller’s assets, and in such revenues generated therefrom, as are
specified in the Financing Documents.

          1.55      “PTC’s” means Production Tax Credits applicable to
electricity produced from certain renewable resources pursuant to 26 U.S.C. §
45, or replacement or substitute tax benefits based on energy production from
the Facility.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          1.56      “PTC Value” means an amount equal to: (A) the PTCs to which
Seller would have been entitled with respect to renewable energy it is unable to
deliver because of a Buyer Event of Default; plus (B) a “gross up” amount to
take into account the federal, state and local income tax to Seller on such
payments in lieu of PTCs, so that the net amount retained by Seller, after
payment of federal, state and local income taxes, is equal to the amount set
forth in clause (A) of this definition. For purposes of determining the
foregoing, Seller shall deliver a certificate from an officer of Seller stating
the corporate income tax rates (federal, state or local, as applicable) that are
in effect for the Seller during the tax year in which the receipt of such PTC
Value is taxed, and such income tax rates shall be used in the calculation of
the PTC Value.

          1.57      “PURPA Agreement” means the Firm Energy Sales Agreement
between the Buyer and the Seller dated December 29, 2004 for delivery of energy
from this same Facility to the Buyer.

          1.58      “RRREC” means the Raft River Rural Electric Cooperative or
its successor.

          1.59      “Scheduled Maintenance” means as defined in Section 12.2.

          1.60      “Scheduled Operation Date” means the date specified in
Appendix B.

          1.61      “Scheduled Outage” means the pre-scheduled kWh curtailment
associated with the Scheduled Maintenance.

          1.62      “Seller’s Guarantor” means the entity providing the Guaranty
or a successor or assignee thereof that is not experiencing a Material Adverse
Change.

          1.63      “Site” means the parcel of real property on which the
Facility will be constructed and located, including any easements,
rights-of-way, surface use agreements, and other interests or rights in real
estate reasonably necessary for the construction, operation and maintenance of
the Facility.

          1.64      “Station Use” means electric energy produced by the Facility
that is used to operate equipment that is auxiliary or otherwise related to the
production of electricity by the Facility. The Buyer shall have the option to
serve certain Facility loads such as irrigation pumps, geothermal production
pumps, Site lighting and Site offices from the Facility or as purchased power
from RRREC. Power purchased from RRREC shall not be regarded as Station Use
energy.

          1.65      “S&P” means Standard & Poor’s, a division of McGraw-Hill
Companies Inc. or its successor.

          1.66      “Term” means the period of time during which this Agreement
shall remain in full force and effect, including the Initial Term and any
extension of the Term as provided in Article 4.

          1.67      “Test Energy” (expressed in kWh), means all of the electric
energy produced by the Facility, less Station Use, and delivered to and measured
at the Metering


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

Point, less Losses that are incurred between the Metering Point and the Buyer’s
Point of Delivery and that is (1) prior to an Operation Date being established
and (2) delivered by the Seller to the Transmitting Entity and (3) delivered by
the Transmitting Entity to the Point of Delivery and (4) accepted by the Buyer
at the Point of Delivery and (5) not exceeding the Maximum Capacity. At any time
during the term of this Agreement during which Appendix D is in force, Test
Energy shall not include any Surplus/Shortfall Energy as defined in Appendix D.

          1.68      “Total Annual Facility Net Energy” means the sum of twelve
(12) months of actual Net Energy beginning with March 1st of each calendar year.

          1.69      “Transmitting Entity” means the signatory(s) (other than the
Seller) to the Transmission Agreement referred to in Article 8 and their
successors and assigns.

          1.70      “WECC” means the Western Electricity Coordinating Council or
its successor.

ARTICLE 2
RULES OF CONSTRUCTION

          2.1      General. The defined terms listed in Article 1 (as indicated
by initial capitalization) shall have the meanings set forth in Article 1
whenever the terms appear in this Agreement and attached Appendices, whether in
the singular or the plural or in the present or past tense. Other terms used in
this Agreement but not listed in Article 1 shall have meanings as otherwise
defined within this Agreement or as commonly used in the English language and,
where applicable, in Good Utility Practice(s). Words not otherwise defined in
this Agreement that have well-known and generally accepted technical or trade
meanings are used in accordance with such recognized meanings. In addition, the
following rules of interpretation shall apply:

                         2.1.1     The masculine shall include the feminine and
neuter.

                         2.1.2      References to “Articles,” “Sections,” or
“Appendices” shall be to articles, sections or appendices of this Agreement.

                         2.1.3      The Appendices attached to this Agreement
are incorporated in and are intended to be a part of this Agreement.

                         2.1.4      This Agreement was negotiated and prepared
by both Parties with the advice and participation of counsel. The Parties have
agreed to the wording of this Agreement, and none of the provisions of this
Agreement shall be construed against one Party on the ground that such Party is
the author of this Agreement or any part of this Agreement.

                         2.1.5      The Parties shall act reasonably and in
accordance with the principles of good faith and fair dealing in the performance
of this Agreement. Unless expressly provided otherwise in this Agreement, (i)
where the Agreement requires consent, approval, or a similar action by a Party,
such consent, approval or other action shall not be unreasonably withheld,
conditioned or delayed, and (ii) where the Agreement


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

gives a Party a right to determine, require, specify or take similar action with
respect to a matter, such determination, requirement, specification or similar
action shall be reasonable.

          2.2      Interpretation of Interconnection Agreement, Transmission
Agreement(s), transmission arrangements and Buyer’s Delivery Business Unit
documentation. The Parties recognize that the Seller will enter into separate
Interconnection, Transmission Agreements and transmission arrangements enabling
the delivery of the Facility’s electrical energy not to exceed the Maximum
Capacity to the Buyer. These agreements and arrangements shall include but not
be limited to an Interconnection Agreement with the Interconnection Provider,
Transmission Agreement(s) with all appropriate Transmitting Entities (e.g.,
RRREC, BPA, etc.) and documentation from the Buyer’s Delivery Business Unit
approving the delivery of the Facility’s energy to the Point of Delivery.

                         2.2.1      The Parties acknowledge and agree that the
Interconnection Agreement, Transmission Agreement(s), transmission arrangements
and the Buyer’s Delivery Business Unit documentation shall be separate and
free-standing documents, agreements and arrangements, and that the terms of this
Agreement are not binding upon the Interconnection Provider, Transmission
Entity, transmission arrangements or the Buyer’s Delivery Business Unit.

                         2.2.2      Notwithstanding any other provision in this
Agreement, nothing in the Interconnection Agreement, Transmission Agreement(s),
transmission arrangements or the Buyer’s Delivery Business Unit documentation
shall alter or modify the Buyer’s or Seller’s rights, duties and obligations
under this Agreement. This Agreement shall not be construed to create any rights
between the Seller and the Interconnection Provider, Transmitting Entity(s) or
the Buyer’s Delivery Business Unit.

                         2.2.3      Seller expressly recognizes that, for
purposes of this Agreement, the Interconnection Provider, Transmitting Entity(s)
and the Buyer’s Delivery Business Unit shall be deemed to be separate entities
and separate contracting parties whether or not any of these agreements and/or
other documentation are provided by or entered into by the Buyer or an Affiliate
of the Buyer.

ARTICLE 3
CONDITIONS TO ACCEPTANCE OF ENERGY FIRST ENERGY DATE

          3.1      Conditions. As a condition of the Buyer’s acceptance of
deliveries of energy from the Seller, the following conditions shall be
satisfied. If any of the following conditions to acceptance of energy have been
satisfied in a different energy sales agreement between the Buyer and the Seller
that provides for the delivery of this same Facility’s energy to the Buyer, the
Seller may reference this previously provided information in their response to
each requirement and if the Buyer determines the previously provided information
is acceptable, the Buyer shall not require additional information to satisfy
that specific requirement.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         3.1.1      The Commission shall have approved this
Agreement as contemplated by Articles 28 and 29, or Buyer shall have waived such
approval.

                         3.1.2      Seller shall have notified Buyer of the
expected First Energy Date no later than five (5) Business Days before the
expected First Energy Date.

                         3.1.3      Seller shall have delivered to the Buyer a
certificate signed by an officer of Seller (1) certifying that to the best of
the officer’s knowledge all licenses, permits or approvals necessary for
Seller’s commencement of deliveries have been obtained from applicable federal,
state or local authorities, and (2) listing all such licenses, permits and
approvals.

                                        3.1.3.1      Seller shall certify that
either (a) the Seller’s market-based tariff applicable for sale of the Test
Energy and Net Energy has attained FERC Market-Rate authority or (b) the
Facility is exempt from FERC Market-Rate authority and such application or
acceptance is not required for Seller to commence Test Energy and Net Energy
deliveries under this Agreement.

                         3.1.4      Opinion of Counsel. Seller shall have
submitted to the Buyer an opinion letter signed by a law firm that includes
attorneys admitted to practice and in good standing in the State of Idaho
providing an opinion that Seller’s licenses, permits and approvals as set forth
in Section 3.1.3 above are legally and validly issued, are held in the name of
the Seller and, based on a reasonable review (which may include reliance on
certificates provided by officers or other responsible personnel of Seller), the
firm is of the opinion that Seller is in substantial compliance with said
permits as of the date of the opinion letter. The opinion letter will be in a
form acceptable to Buyer and will acknowledge that the firm rendering the
opinion understands that Buyer is relying on said opinion in connection with and
for the purposes of this transaction. Buyer’s acceptance of the form will not be
unreasonably withheld, conditioned or delayed. The opinion letter will be
governed by and shall be interpreted in accordance with the legal opinion accord
of the American Bar Association Section of Business Law (1991). If Buyer does
not object in writing to the proposed form of opinion letter within ten (10)
Business Days after receiving in it, it shall be deemed accepted.

                         3.1.5      Seller shall have delivered to Buyer
certification that the Facility is substantially complete, tested and capable of
beginning energy deliveries to the Buyer in a safe manner.

                         3.1.6      Engineer’s Certifications. Submit an
executed Engineer's Certification of Design & Construction Adequacy and an
Engineer's Certification of Operations and Maintenance (O&M) Policy. These
certificates will be in the form specified in Appendix F but may be modified to
the extent necessary to recognize the different engineering disciplines
providing the certificates.

                         3.1.7      Insurance. Submit written proof to the Buyer
of all insurance required in Article 15.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         3.1.8      Interconnection Agreement, Transmission
Agreement(s), transmission arrangements and Buyer’s Delivery Business Unit
documentation. Provide the Buyer with proof that all Interconnection Agreements,
Transmission Agreement(s), transmission arrangements and Buyer’s Delivery
Business Unit approvals, including proof that firm transmission capacity has
been acquired that enables the Facility to deliver Test Energy and Net Energy to
the Buyer’s Point of Delivery equal to the Maximum Capacity are complete.

                         3.1.9      Written Acceptance. Request and obtain
written confirmation from the Buyer that all conditions to acceptance of Test
Energy have been fulfilled. Such written confirmation shall be provided within a
commercially reasonable time following the Seller’s request and will not be
unreasonably withheld by the Buyer.

The conditions set forth in this Section 3.1 are to be used solely for purposes
of determining when the Facility has achieved its First Energy Date. They are
not intended to affect in any way when the Facility is deemed to have been
“placed in service” for purposes of PTC eligibility.

          3.2      Buyer’s Approval of First Energy Date; Disagreements.
Seller’s designation of the First Energy Date shall be subject to Buyer’s
approval, which Buyer shall not unreasonably withhold, condition or delay. No
later than five (5) Business Days after Seller’s notification to the Buyer of
the Seller’s proposed First Energy Date, as specified in Section 3.1.9, Buyer
shall send Seller a written notice, either (A) approving the First Energy Date
specified in the notice, or (B) setting forth in reasonable detail Buyer’s
reasons for concluding that the First Energy Date has not been achieved or will
be achieved on a date other than the date designated in Seller’s notice. If
Buyer does not respond on or before the fifth (5th) Business Day after Seller’s
notice, the First Energy Date shall be deemed to have occurred on the date
designated in Seller’s notice. If Buyer reasonably disagrees that the First
Energy Date has been achieved, the Parties shall cooperate promptly and in good
faith to address Buyer’s concerns and agree upon the First Energy Date. If the
Parties are unable to agree to a First Energy Date within ten (10) Business Days
of Buyer’s notice of disagreement, either Party may pursue dispute resolution
under Article 25 to determine the First Energy Date.

ARTICLE 4
TERM AND OPERATION DATE

          4.1      Term.

                         4.1.1      Initial Term. This Agreement shall become
effective as of the Effective Date and shall remain in full force and effect
through the last day of the month in which the twenty-fifth (25th) anniversary
of the Operation Date occurs, subject to any termination provisions set forth in
this Agreement (the “Initial Term”).

                         4.1.2      Buyer’s Option to Extend Term. Buyer shall
have the option to extend the Term. Buyer may exercise this option by giving
irrevocable notice of exercise to Seller on or before the end of the
twenty-third (23rd) Contract Year. If Buyer does not timely exercise this
option, the option shall automatically expire. The option set forth in


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

this Section shall automatically terminate upon any termination of this
Agreement. If Buyer timely exercises this option, the Parties will negotiate, in
good faith, the terms and conditions under which the Term of this Agreement
would be extended; provided, however, the option set forth in this Section shall
terminate without liability to either Party if the Parties fail to enter into a
definitive written agreement concerning the extension to the Term within six (6)
months following the date of Buyer’s notice. The terms and conditions of any
such extension shall be subject to the Parties’ respective management, Board of
Directors, and any required Commission approval.

          4.2      Progress Reports. On the first day of each calendar month
following the Effective Date until the Operation Date is achieved, Seller shall
submit to the Buyer progress reports on the development and construction of the
Facility in a form reasonably satisfactory to the Buyer. These Progress Reports
shall include, but not be limited to, a project development schedule including
all significant activities and milestones and the status of these items,
notation and explanation of any significant delays and the Seller’s planned
action, and other information pertinent to Seller’s progress on development and
construction of the Facility.

          4.3      Monitoring of Facility. Buyer shall have the right at its
sole risk and expense to monitor the construction, start-up and testing of the
Facility and the Seller shall comply with all reasonable requests of the Buyer
with respect to these monitoring events. Seller shall cooperate in such physical
inspections of the Facility as may be reasonably requested by the Buyer during
and after completion of construction. All persons visiting the Facility on
behalf of the Buyer shall comply with all of the Seller’s applicable safety and
health rules and requirements. Buyer’s technical review and inspection of the
Facility shall not be construed as endorsing the design of the Facility nor as
any warranty of the safety, durability, or reliability of the Facility.

          4.4      Operation Date. Seller will in good faith seek to achieve the
Operation Date by the Scheduled Operation Date. The Operation Date shall occur
after all of the following conditions have been satisfied. If any of the
following conditions to achieve an Operation Date have been satisfied in a
different energy sales agreement between the Buyer and the Seller that provides
for the delivery of this same Facility’s energy to the Buyer, the Seller may
reference this previously provided information in their response to each
requirement and if the Buyer determines the previously provided information is
acceptable, the Buyer shall not require additional information to satisfy that
specific requirement.

                         4.4.1      Seller shall notify the Buyer of the
Seller’s proposed Operation Date, in written form no later than five (5)
Business Days prior to the proposed Operation Date.

                         4.4.2      Seller shall have completed and shall have
maintained all conditions to acceptance of energy as specified in Article 3.

                         4.4.3      The generator, turbines, extraction wells,
injection wells and other associated equipment enabling the Facility to deliver
at least 4,000 kW of Net Energy in a


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

stable, reliable, consistent and safe manner have been installed, tested and
determined to be functioning properly.

                         4.4.4      All Facility systems necessary for the
stable, safe, reliable and consistent operation of the installed Facility are
substantially complete, any testing of the installed Facility required pursuant
to the Interconnection Agreement, Transmission Agreements, transmission
arrangements, Buyer’s Delivery Business Unit documents and equipment supplier
requirements have been successfully completed, and the Facility is available for
operation in all material respects in accordance with applicable laws.

                         4.4.5      Seller shall have delivered to Buyer a
“Certificate of Facility Completion” signed by an officer of Seller certifying
that the requirements of Sections 4.4.3 and 4.4.4 have been satisfied with
respect to the Facility.

                         4.4.6      Seller shall have requested and obtained
written confirmation from the Buyer that all conditions to receiving an
Operation Date have been fulfilled. Such written confirmation shall be provided
within a commercially reasonable time following the Seller’s request and will
not be unreasonably withheld by the Buyer.

These Operation Date requirements are to be used solely for purposes of
determining when the Facility has achieved its Operation Date. They are not
intended to affect in any way when the Facility is deemed to have been “placed
in service” for purposes of PTC eligibility.

          4.5      Buyer’s Approval of Operation Date; Disagreements. Seller’s
designation of the Operation Date shall be subject to Buyer’s approval, which
Buyer shall not unreasonably withhold, condition or delay. No later than five
(5) Business Days after Seller’s notification to the Buyer of the Seller’s
proposed Operation Date, as specified in Section 4.4.6, Buyer shall send Seller
a written notice, either (A) approving the Operation Date specified in the
notice, or (B) setting forth in reasonable detail Buyer’s reasons for concluding
that the Operation Date has not been achieved or will be achieved on a date
other than the date designated in Seller’s notice. If Buyer does not respond on
or before the fifth (5th) Business Day after Seller’s notice, the Operation Date
shall be deemed to have occurred on the date designated in Seller’s notice. If
Buyer reasonably disagrees that the Operation Date has been achieved, the
Parties shall cooperate promptly and in good faith to address Buyer’s concerns
and agree upon the Operation Date. If the Parties are unable to agree to an
Operation Date within ten (10) Business Days of Buyer’s notice of disagreement,
either Party may pursue dispute resolution under Article 25 to determine the
Operation Date. Upon completion of the dispute resolution process establishing
an Operation Date and/or upon mutual agreement between the Parties of an
Operation Date, the Buyer shall revise any previous Net Energy payments to
reflect the applicable Net Energy Price from the date of the agreed upon
Operation Date.

          4.6      Continuing Obligations. Seller shall provide Buyer with the
following during the Term of this Agreement:

                         4.6.1      At Buyer’s request, Seller shall provide
evidence that it is in compliance with the insurance requirements set forth in
Section 15.2.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         4.6.2      Seller shall maintain compliance and remain
in good standing in all requirements of Articles 3 and 4 of this Agreement.

ARTICLE 5
PRICE

          5.1      Test Energy Price. Notwithstanding any other energy pricing
provisions in the Agreement, Buyer shall pay the Seller the lesser of the
current month Market Energy Price or Contract Price for each kWh of Test Energy.

          5.2      Net Energy Price. For all Net Energy delivered by the Seller
to the Buyer from the Operation Date through the end of the Initial Term, Buyer
shall pay the Seller the Contract Price.

          5.3      Inadvertent Energy Price. At the time the First Energy Date
is established as specified within this Agreement, a price shall be calculated
to be paid by Buyer for the Inadvertent Energy. This price shall be the lesser
of the monthly Market Energy Price or the monthly Contract Price for the
specific and individual month(s) in which actual Inadvertent Energy was accepted
by the Buyer.

          5.4      Contract Price, Terms and Conditions to Remain in Effect for
Term. The prices, terms and conditions specified in this Agreement shall remain
in effect until expiration of the Term. Notwithstanding any provision in this
Agreement, neither Party shall seek, nor shall support any third party in
seeking, to prospectively or retroactively revise the prices, terms or
conditions of service of this Agreement through application or complaint to FERC
pursuant to the provisions of Section 205, 206 or 306 of the Federal Power Act,
or any other provisions of the Federal Power Act, absent the prior written
agreement of the Parties. Further, absent the prior agreement in writing by both
Parties, the standard of review for changes to the prices, terms and conditions
of service of this Agreement proposed by a Party, a non-Party or the FERC acting
sua sponte shall be the “public interest” standard of review set forth in United
Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 US 332 (1956) and Federal
Power Commission v. Sierra Pacific Power Co., 350 US 348 (1956).

ARTICLE 6
ENVIRONMENTAL ATTRIBUTES

          6.1      Environmental Attributes. The Parties’ ownership of the
Environmental Attributes shall be as specified in Appendix G of this Agreement.
Title to all Environmental Attributes that the Buyer has attained the rights to
shall pass to the Buyer within thirty-one (31) days of transfer of title of the
associated Test Energy or Net Energy to the Buyer. If after the Effective Date
of this Agreement, any additional Environmental Attributes or similar
environmental attribute is created by legislation or regulation, the Buyer shall
be granted ownership of these additional items associated with the Test Energy
or the Net Energy delivered by the Seller to the Buyer in the same proportion as
the Environmental Attributes distributed to the Buyer under this Agreement at no
additional cost.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          6.2      Concurrent with the monthly Billing Invoice, the Seller shall
deliver to the Buyer an Environmental Attribute Attestation and Bill of Sale
with respect to the Environmental Attributes sold or transferred to the Buyer
associated with energy delivered to the Buyer in the previous month.

          6.3      The Parties shall cooperate to ensure that all Environmental
Attribute certifications, rights and reporting requirements are completed by the
responsible Parties.

                         6.3.1      Neither the Seller nor the Buyer shall
report under Section 1605(b) of the Energy Policy Act of 1992 or under any
applicable program that any Environmental Attributes are owned by any entity,
other than the Party or other entity entitled to such Environmental Attributes
in accordance with the terms of this Agreement.

                         6.3.2      Environmental Attributes owned by one Party
cannot be sold, traded, assigned or otherwise transferred or claimed by the
other Party.

                         6.3.3      As requested by the Buyer, the Seller shall
obtain any Environmental Attribute certifications required by the Buyer for
those Environmental Attributes delivered to the Buyer from the Seller. If the
Seller incurs cost, as a result of a Buyer’s request, Seller shall invoice the
Buyer for the reasonable costs of providing such certification. If the Buyer
elects to obtain its own certifications, then Seller shall fully cooperate with
the Buyer in obtaining such certification.

ARTICLE 7
DELIVERY AND SHORTFALL OBLIGATIONS

          7.1      Delivery and Acceptance of Test Energy. Except when either
Party's performance is excused as provided herein, the Buyer will purchase and
Seller will sell the Test Energy produced by the Facility.

          7.2      Delivery and Acceptance of Net Energy. Except when either
Party's performance is excused as provided herein, the Buyer will purchase and
Seller will sell the Net Energy produced by the Facility.

          7.3      No Deliveries In Excess of the Maximum Capacity. Under no
circumstances will the Transmitting Entity deliver Net Energy and/or Test Energy
on behalf of the Seller’s Facility to the Point of Delivery in an amount that
(1) exceeds 16.55 MW at any moment in time or (2) that exceeds the Maximum
Capacity by any amount for more than five (5) consecutive minutes. Delivery of
Net Energy and/or Test Energy by the Transmitting Entity to the Point of
Delivery that exceeds either item 1 or 2 of this section shall be a Material
Breach of this Agreement.

          7.4      Forecasting. At its expense, Seller shall provide to Buyer
for the Term, forecasting information provided via electronic format acceptable
to the Buyer or any other format that the Buyer and Seller mutually agree is
acceptable. The Seller shall be responsible for all costs associated with
creating and transmitting the forecasting information to the Buyer. Each
forecast will take into account any Scheduled Outages, any known Forced Outages,
known curtailments or known capacity deratings affecting


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

the Facility. The Buyer and Seller shall mutually develop and approve the
electronic format and process of transmitting the data no later than thirty (30)
days prior to the Operation Date. The forecasting information shall be provided
as follows:

> > > (1) No later than 1:00 pm each Business Day, the Seller shall provide an
> > > hourly forecast that starts at 5:00 am Pacific Time of the next day and
> > > runs for a minimum of 168 hours (7 days).
> > > 
> > > (2) Any deviations exceeding or equal to plus or minus 10% of the
> > > previously provided forecast will be communicated to the Buyer in a prompt
> > > and timely manner. In the case of a planned event the Seller shall notify
> > > the Buyer by 5:00 pm Pacific Time of the preceding day of any Net Energy
> > > forecasting deviation of the previously provided forecast. In the case of
> > > an unplanned event, the Seller shall notify the Buyer promptly after the
> > > occurrence of the unplanned event. In both cases, the Buyer will include
> > > with this notification the expected duration and quantity of the energy
> > > delivery reductions that will occur at the Point of Delivery.

                         7.4.1      Basis of Forecasts. The forecasts called for
by this Agreement shall be consistent with any specific requirements of this
Agreement, geothermal industry standards and Good Utility Practice(s).

                         7.4.2      Provision of Forecasting. The provision of
the forecasting information described in Section 7.4 in accordance with Good
Utility Practice(s) is an integral component of this Agreement. Accordingly,
Seller shall act in a manner consistent with Good Utility Practice(s) with the
goal of providing timely, useful, quality forecasts to the Buyer under Section
7.4. If Seller fails in any material respect to act in conformity with the
preceding sentence, Buyer may provide notice to Seller stating in reasonable
detail the basis for Buyer’s belief that Seller is defaulting in its obligations
under this Article 7. Seller shall have ten (10) Business Days in which to cure
the alleged default, to commence the cure of the alleged default if it cannot
reasonably be cured within the ten (10) Business Day period (and thereafter
diligently pursue such cure to completion), or to submit the matter to dispute
resolution under Article 25. With respect to any Facility Lender or Investor,
the ten (10) Business Day periods set forth in the preceding sentence shall be
extended to thirty (30) days from date of Buyer’s notice to Seller under this
Section 7.4. As long as Seller is pursuing dispute resolution under Article 25
in good faith, Seller shall not be in default of this Section and shall have
sixty (60) days from any final resolution of the dispute in which to implement
any agreed-upon or required cure (“Forecast Cure Period”). If Seller fails to
cure the default within the Forecast Cure Period, the provisions contained in
Appendix D shall govern in lieu of Section 7.4 effective as of the first day of
the next calendar month following the end of the Forecast Cure Period.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          7.5      Output Guarantee

                         7.5.1      By December 1st of each calendar year, the
Seller shall submit in writing to the Buyer the identity of a licensed
professional independent engineer or licensed professional independent
engineering firm (not required to be licensed in the State of Idaho) and the
independent engineer or engineering firm’s qualifications that the Seller
intends to contract with to complete the annual certification as required in
this Section. The Seller shall be responsible for all costs of retaining this
engineer and the cost of completing the certification as required within this
Section. No later than ten (10) Business Days after Seller’s notification to the
Buyer of the Seller’s proposed independent engineer or independent engineering
firm, Buyer shall send Seller a written notice, either (A) approving the
independent engineer or independent engineering firm specified in the notice, or
(B) setting forth in reasonable detail Buyer’s reasons for concluding that the
independent engineer or independent engineering firm selected by the Seller is
not acceptable. If Buyer does not respond on or before the end of the tenth
(10th) Business Day after Seller’s notice, the independent engineer or the
independent engineering firm selected by the Seller shall be deemed to be
acceptable. If Buyer reasonably disagrees that the Seller selected independent
engineer or independent engineering firm is acceptable, the Parties shall
cooperate promptly and in good faith to address Buyer’s concerns and agree upon
an independent engineer or independent engineering firm. If the Parties are
unable to agree to an independent engineer or independent engineering firm
within ten (10) Business Days of Buyer’s notice of disagreement, either Party
may pursue dispute resolution under Article 25 to determine an independent
engineer.

                         7.5.2      No later than February 1st of each calendar
year, the Seller will provide the Buyer with a report and an energy forecast,
stamped and approved by the professional independent engineer or the independent
engineering firm specified above, containing at the minimum, certification of
the following:

  a)

Current status of the geothermal resource in comparison to the previous status
of the resource. This information will include a detailed description of any
geothermal resource degradation, the apparent cause of such degradation,
assessment of future status of the resource and its ability to sustain its
current level of output in consideration of the requirements of Section 7.9.

        b)

Estimated lost Net Energy (measured in kWh) production associated with Scheduled
Outages as specified in Section 1.61 that are planned to occur for the next
twenty-four (24) months beginning with March 1st of the current year.

        c)

Estimated energy (measured in kWh) that the Facility will be able to deliver to
the Point of Delivery for each of the next twenty-four (24) months beginning
with March of the current year.

        d)

The assumptions used by the engineer.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         7.5.3      No later than ten (10) Business Days after
Seller provides a written copy of the certification as specified above to the
Buyer, the Buyer shall send Seller a written notice, either (A) approving the
certification, or (B) setting forth in reasonable detail Buyer’s reasons for
concluding that the certification is not acceptable. If Buyer does not respond
on or before the end of the tenth (10th) Business Day after Seller’s notice, the
certification provided by the Seller shall be deemed to be acceptable. If Buyer
reasonably disagrees that the Seller’s certification is acceptable, the Parties
shall cooperate promptly and in good faith to address Buyer’s concerns and agree
upon a certification. If the Parties are unable to agree on the certification as
being acceptable within ten (10) Business Days of Buyer’s notice of
disagreement, either Party may pursue dispute resolution under Article 25 to
determine an acceptable certification.

                         7.5.4      The “Annual Output Forecast” (measured in
kWh) shall be the sum of the monthly estimated energy established in Section
7.5.2 c) for the first twelve (12) months of the information provided or
108,186,000 kWh whichever is lower. The last Annual Output Forecast of the
Initial Term of this Agreement shall be based upon the actual months available
for the project to deliver Net Energy from March 1st to the last day of the
Initial Term of this Agreement, which may or may not be a full twelve (12)
months.

           7.5.4.1      For the period of March 1, 2008 through February 28,
2010 an Annual Output Forecast shall be provided for information purposes only
and no Net Energy Shortfall will be calculated for this period.

           7.5.4.2      Upon conclusion of an event that causes energy
deliveries to the Buyer to be reduced, the Seller shall calculate the quantity
of energy delivery reductions they believe occurred due to the event. These
events shall include Forced Outages, force majeure, actual Scheduled Maintenance
outages, curtailments required by the Buyer, curtailments required by the
Buyer’s Delivery Business Unit or the Transmitting Entity(s). Upon mutual
agreement as to the quantity of energy delivery reduction, the Annual Guaranteed
Output shall be adjusted accordingly.

                         7.5.5      Energy Delivery Guarantee, Reconciliation,
and Net Energy Shortfall Determination. Seller guarantees that the Total Annual
Facility Net Energy shall equal or exceed the Annual Guaranteed Output for each
period during the Initial Term of this Agreement beginning with March 1, 2010.
The determination of whether Seller has met its Annual Guaranteed Output
requirement shall be made on an annual basis beginning on March 1, 2011 by
comparing the amount of the previous twelve (12) month’s Total Annual Facility
Net Energy to the Annual Guaranteed Output as provided for in this Section.

          7.5.5.1      If the Total Annual Facility Net Energy is equal to or
greater than the Annual Guaranteed Output in the applicable period, Seller shall
be deemed to have met its Annual Guaranteed Output obligation for that period,
and Seller shall have no obligation to pay Net Energy Shortfall Damages or to
true-up


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

energy delivery obligations with respect to that period. Any Net Energy
delivered during this period exceeding the Annual Guaranteed Output may be used
to make up the previous period Net Energy Shortfall if one exists.

         7.5.5.2      If the Total Annual Facility Net Energy is less than the
Annual Guaranteed Output for a specified period, then a Net Energy Shortfall
exists and is equal to the Annual Guaranteed Output minus the Total Annual
Facility Net Energy. The Net Energy Shortfall may be made up in the subsequent
twelve (12) month period beginning at March 1. Net Energy delivered during the
immediately following twelve (12) month period in excess of the Annual
Guaranteed Output for that period may be used to make up the previous period’s
Net Energy Shortfall. At the end of the subsequent twelve (12) month period, if
the Net Energy Shortfall has not been made up, then any remaining Net Energy
Shortfall Damages will be calculated based upon any remaining balance of the Net
Energy Shortfall and a billing will be presented to the Seller which the Seller
will be required to pay the Buyer within fifteen (15) days of the date of the
billing notice.

Any remaining Net Energy Shortfall at the end of the Initial Term of this
Agreement will be payable to the Buyer within fifteen (15) days of the date of
the billing notice being provided to the Seller.

          7.6      Effect of Appendix D on Net Energy Shortfalls and Net Energy
Shortfall Damages. At the time Appendix D is implemented, the current year’s Net
Energy deliveries shall be compared to the Annual Guaranteed Output on a
pro-rata basis for the current Annual Guarantee Output period. If there is a Net
Energy Shortfall, then Net Energy Shortfall Damages shall be calculated. If
there have been Net Energy deliveries in excess of the pro-rated Annual
Guaranteed Output, then the excess Net Energy may be applied to any Net Energy
Shortfall from the previous Annual Guarantee Output period. Any Net Energy
Shortfall Damages due shall be billed by Buyer to Seller and shall be due within
fifteen (15) days of the presentation of the billing. Upon implementation of
Appendix D, all Net Energy Shortfall calculations will be suspended until such
time as this Agreement is terminated or application of Appendix D rescinded.

          7.7      Seller’s Reversion Rights. At any time after Appendix D takes
effect, Seller may from time to time propose to Buyer forecasting information
and/or processes that are in accord with Good Utility Practice(s). The proposed
forecasting process shall be subject to Buyer’s approval, which Buyer shall not
unreasonably withhold, condition or delay. If the proposed forecasting process
is approved by Buyer, Appendix D shall cease to be effective as of the first day
of the calendar month following such approval (or as otherwise agreed by the
Parties). If Appendix D ceases to be effective pursuant to this Section 7.7 all
Sections of this agreement previously suspended due to Appendix D becoming
effective shall become operative again (including the right to invoke


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

Appendix D), with Total Annual Facility Net Energy to be tested against Annual
Guaranteed Output prorated for the months remaining in the current Annual
Guaranteed Output period and for all full Annual Guaranteed Output periods
thereafter.

          7.8      Buyer Adjustment of the Annual Guaranteed Output

                         7.8.1      The Buyer shall be excused from accepting
and paying for Net Energy and Test Energy produced by the Facility and delivered
by the Transmitting Entity to the Point of Delivery if it is prevented from
doing so by an event of Force Majeure, or if the Buyer determines that
curtailment, interruption or reduction of Net Energy or Test Energy deliveries
is necessary because of line construction or maintenance requirements,
emergencies, electrical system operating conditions on its system or as
otherwise required by Good Utility Practice(s) provided that during such
curtailment, interruption or reduction the Buyer, the Transmitting Entity and
the Seller shall within reasonable limits attempt to coordinate, schedule and
deliver Net Energy to the Buyer’s electrical system at other points of delivery
if the Buyer is capable of accepting the Net Energy deliveries at other points
of delivery at no additional cost to the Buyer. The Buyer shall not curtail Net
Energy or Test Energy deliveries from the Seller’s Facility due to economic
dispatch. If the Buyer requires a curtailment of the Facility’s Net Energy or
Test Energy deliveries to the Point of Delivery, any such curtailment shall not
exceed the Facility’s pro-rata contribution to the event causing the
curtailment. For example – if 500 MW of generation resources are making use of
the same firm transmission path and a 50 MW curtailment is required on this
transmission path, the Facility will be required to curtail no more then 10% (50
MW / 500 MW) of its actual energy production at the time the curtailment event
occurs.

          7.8.1.1      If, for reasons other than an event of Force Majeure, the
Buyer requires curtailment, interruptions or reductions of Net Energy deliveries
for a period that exceeds twenty (20) days, beginning with the twenty-first
(21st) day of such interruption, curtailment or reduction, Seller will be deemed
to be delivering Net Energy at a rate equivalent to the daily average of the Net
Energy deliveries that were occurring during the immediately proceeding
twenty-four (24) hour period prior to the curtailment. Buyer will notify Seller
when the interruption, curtailment or reduction is terminated.

                         7.8.2      If the Buyer is excused from accepting and
paying for Net Energy as allowed within this Agreement or the Seller is
prevented from delivering Net Energy to the Buyer as provided for in this
Agreement, the Seller may attempt to sell all or a portion of the Net Energy to
another party.

                         7.8.3      If the Buyer is required to reduce Net
Energy deliveries to the Buyer from the Seller’s Facility as described in
Section 7.8.1, the Annual Guaranteed Output for the impacted Annual Guaranteed
Output period(s) will be revised to reflect the reduction of Net Energy
deliveries that were a direct result of the Buyer’s need to reduce Net Energy
deliveries.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

     7.9      Requirements for the Addition of New Geothermal Energy Uses.

Seller may add additional uses of geothermal energy controlled by Seller or
available for Seller’s use, subject to the terms of this Section 7.9.

                         7.9.1      Certification of Geothermal Energy
Sufficiency. Prior to allowing each new geothermal use(s) to be built and
delivery of geothermal energy to commence to the new geothermal use(s), an
independent licensed geothermal reservoir engineer shall certify that for the
remaining Term of this Agreement and in the professional judgment of this
engineer, the geothermal energy production capability of the geothermal resource
controlled by Seller or available for Seller’s use is sufficient to supply at
least one hundred percent (100%) of the geothermal energy requirements of (1)
the Facility, (2) the existing other use(s) of geothermal energy, and (3) the
proposed new use(s) of the geothermal energy.

          7.9.1.1      The independent engineer shall be selected by Seller and
shall be reasonably acceptable to Buyer. The Seller shall be responsible for all
costs of retaining this engineer and the cost of completing the certification as
required within this Section.

          7.9.1.2      Seller shall provide Buyer with a copy of the independent
engineer’s certification prior to adding any additional geothermal uses.

                         7.9.2      Allocation of Geothermal Energy Shortfalls.
If during the Term of this Agreement, the geothermal energy controlled by
Seller, or available for Seller’s use is unable to provide the Facility and the
additional geothermal use(s) installed per the requirements of Section 7.9.1
with adequate geothermal energy to maintain operations of all of the geothermal
use(s) at full design capacity, then Seller shall allocate the geothermal energy
between the Facility and the additional geothermal use(s) installed per the
requirements of Section 7.9.1. The allocation shall be pro-rata between the
Facility and the other use(s), based on the percentage of their particular
design geothermal energy usage rates compared to the total design geothermal
energy usage rate of the group. Geothermal energy use(s) that utilize waste heat
from the Facility or from other user(s) shall be excluded from the above
pro-rata allocations. A pro-ration of the geothermal resource shall not be
required if so doing requires capital investment by the Seller with a negative
net present value.

          7.10      Title and Risk of Loss. As between the Parties, Seller shall
be deemed to be in control of the energy output from the Facility up to and
until delivery and acceptance at the Point of Delivery by the Buyer. Title and
risk of loss related to the energy shall transfer from Seller to Buyer at the
Point of Delivery.

          7.11      Station Energy. This Agreement does not require Buyer to
supply any electric service to the Seller or to the Facility. Seller shall enter
into separate arrangements for the supply of electric services to the Facility.
Seller is responsible for causing these electric services to be available before
the First Energy Date. Seller will specifically design the Facility to ensure
that no energy purchased for supply of electric


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

energy to the Facility is delivered to the Buyer by the Transmitting Entity as
Net Energy or Test Energy.

          7.12      Buyer’s Failure to Take Energy. Except as expressly provided
by Section 7.8.1, if the Buyer fails to accept all or part of the energy that
the Facility is able to generate and the Transmitting Entity is able to deliver
to the Point of Delivery after the Operation Date that is less than the Maximum
Capacity, and such failure is not excused under the terms of this Agreement then
(1) For energy from the Facility that is sold to another party, Buyer shall pay
Seller an amount equal to the positive difference, if any, obtained by
subtracting the sales price obtained by the Seller from selling the energy to
another party, from the Contract Price for such energy, or (2) For any amount of
energy which the Seller is capable of generating but is unable to sell to either
the Buyer or another party, Buyer shall pay Seller the Contract Price plus the
applicable PTC Value plus the value of the Environmental Attributes that would
have gone to the Seller with respect to all energy not received. Each payment
under this Section shall be due for the month in which the failure occurred or
within fifteen (15) Business Days after Buyer’s receipt of an invoice. The
invoice for such amount shall include a written statement explaining in
reasonable detail Seller’s calculation of the energy that would have been
delivered to Buyer but for Buyer’s failure to receive it and the amount due.

ARTICLE 8
TRANSMISSION AGREEMENT

          8.1      Transmission Agreement. The Seller will arrange and pay for
the delivery of Test Energy and/or Net Energy over the facilities of the
Transmitting Entities (BPA and the RRREC) to the Point of Delivery. The delivery
of Net Energy and Test Energy from the Facility to the Point of Delivery shall
be in accordance with the terms and conditions of a Transmission Agreement(s)
and/or transmission arrangement(s) between the Seller and the Transmitting
Entities and must make use of firm transmission capacity over the Transmitting
Entities facilities for delivery of all Net Energy to the Point of Delivery.

                         8.1.1      As specified in the Transmission
Agreement(s) or transmission arrangement(s) (that are in compliance with all
applicable transmission tariffs) the monthly transmission cost allocated to this
Facility shall be the monthly calculated amount to provide firm transmission
capacity that enables the Seller to deliver energy up to the Maximum Capacity to
the Buyer. Failure of the Seller to provide firm transmission for all of the
actual Net Energy deliveries prior to the actual delivery of the Net Energy to
the Buyer will be a Material Breach of this Agreement.

                         8.1.2      The Seller shall act in a reasonable and
prudent manner to secure the required firm transmission capacity at the least
cost available. The monthly transmission cost will be included and itemized
individually on the monthly Net Energy invoice from the Seller beginning with
delivery of Net Energy to the Buyer. The Buyer shall only be responsible to
reimburse the Seller for actual transmission costs incurred by the Seller. If
during the term of this Agreement the Seller or Buyer is able to reduce the
Seller’s transmission cost of providing firm transmission for the delivery of
Net Energy


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

from this Facility to the Point of Delivery, the monthly transmission cost
included on the monthly Net Energy invoice will be reduced accordingly for all
applicable months.

          8.2      Acceptance of Transmission Agreement(s) and transmission
arrangements.

                         8.2.1      The Seller has provided the Buyer with
copies of Transmission Agreement(s) for twelve (12) MW of firm transmission
capacity. The Buyer has reviewed these agreements and finds them to be
acceptable contingent upon the Seller executing all required roll-over and
activation requirements in order to activate and maintain these Transmission
Agreement(s) for the full term of this Agreement.

                         8.2.2      At the minimum, ten (10) Business Days prior
to any deliveries of Net Energy and/or Test Energy to the Point of Delivery that
exceeds twelve (12) MW, the Seller shall submit to the Buyer Transmission
Agreement(s) or transmission arrangement(s) that will ensure that all Net Energy
and/or Test Energy deliveries to the Point of Delivery shall make use of firm
transmission capacity across any and all Transmitting Entities’ facilities.
These agreements and/or arrangements shall be reviewed and either accepted or
rejected by the Buyer. Until such time as the Buyer has accepted the provided
agreements and/or arrangements the Seller shall not deliver any Net Energy or
Test Energy that exceeds twelve (12) MW. Such acceptance will not be
unreasonably withheld.

                         8.2.3      A material default by Seller under any of
the Transmission Agreement(s) or transmission arrangement(s) which result in the
Seller not being able to deliver the Net Energy to the Buyer as specified in
this Article 8 will be a Material Breach under this Agreement.

          8.3      Losses. The Buyer will only purchase the Net Energy and Test
Energy that is delivered by the Transmitting Entity to the Point of Delivery.
Losses between the Metering Point and the Point of Delivery may be calculated as
provided in Appendix B or may be purchased or replaced by the Seller.

ARTICLE 9
METERING AND TELEMETRY

          9.1      Metering and Telemetry. The Buyer shall provide, install, and
maintain Metering and Telemetry Equipment to be located at the Metering Point to
accurately calculate the actual energy deliveries from the Seller to the
Transmitting Entity at the Metering Point and provide continuous telemetry
information from the Facility to the Buyer. The Metering and Telemetry Equipment
shall be of the type required to accurately measure, record and report the
energy to provide the Buyer adequate Net Energy and Test Energy measurement data
to administer this Agreement and to integrate the Facility’s energy into the
Buyer’s electrical system. The Seller shall be responsible for all costs of the
actual Metering and Telemetry Equipment, installation, inspections, maintenance
and testing costs.

          9.2      Seller will arrange for and make available at Seller's cost a
communication circuit acceptable to the Buyer, dedicated to Buyer’s use to be
used for load profiling and


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

another communications circuit dedicated to Buyer’s communication equipment for
continuous telemetering of the Facility’s energy deliveries to the Transmitting
Entity to Buyer’s Designated Dispatch Facility. Buyer-provided equipment will be
owned and maintained by Buyer, with total cost of purchase, installation,
operation, and maintenance, including administrative cost to be reimbursed to
Buyer by the Seller.

          9.3      All meters used to determine the billing hereunder shall be
sealed and the seals shall be broken only by the Buyer when the meters are to be
inspected, tested or adjusted.

          9.4      Meter Inspection. The Buyer shall inspect the Metering and
Telemetry installations regularly and test meters on the applicable periodic
test schedule relevant to the Metering and Telemetry Equipment installed. If
requested by the Seller, the Buyer shall make a special inspection or test of a
meter and the Seller shall pay the reasonable costs of such special inspection.
The Seller shall be notified at least two (2) Business Days prior to the time
when any inspection or test shall take place, and the Seller may have
representatives present at the test or inspection. If a meter is found to be
inaccurate or defective, it shall be adjusted, repaired or replaced, at the
Seller’s expense, in order to provide accurate metering. If a meter fails to
register, or if the measurement made by a meter during a test varies by more
than two percent (2%) from the measurement made by the standard meter used in
the test, adjustment (either upward or downward) to the payments Seller has
received shall be made to correct those payments affected by the inaccurate
meter for the actual period during which inaccurate measurements were made. If
the actual period cannot be determined, corrections to the payments shall be
based on the shorter of (1) a period equal to one-half (1/2) the time from the
date of the last previous test of the meter to the date of the test which
established the inaccuracy of the meter; or (2) six (6) months. Seller shall
state such adjustment as a credit or additional charge, as appropriate, on its
next invoice.

          9.5      Additional Telemetry. If the Buyer requests telemetry
equipment, information or services of any nature beyond that expressly required
by the Interconnection Provider, Transmitting Entity or the Buyer’s Delivery
Business Unit, the Seller and Buyer shall mutually cooperate to make efficient
use of Seller’s and Buyer’s telemetry equipment to provide the additional
information requested by Buyer in the most cost-effective manner. The Buyer
shall be responsible for any cost associated with additional telemetry
equipment, information, services or requirements that are beyond those expressly
required by the Interconnection Provider, Transmitting Entity or the Buyer’s
Delivery Business Unit.

ARTICLE 10
SYSTEM PROTECTION

          10.1      Operation and Maintenance of Seller’s Facilities. Seller
shall construct, operate and maintain the Facility and Seller’s side of the
Interconnection Facilities in accordance with the Interconnection Providers’
requirements, Good Utility Practice(s), the National Electrical Code, the
National Electrical Safety Code, and any other applicable local, state and
federal codes.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

ARTICLE 11
FACILITY AND INTERCONNECTION

          11.1      Design of Facility. Seller will design, construct, install,
own, operate and maintain the Facility and any Seller-owned Interconnection
Facilities so as to allow safe and reliable generation and delivery of energy to
the Transmitting Entity for the full Term of the Agreement.

          11.2      Interconnection Facilities. Seller will construct, install,
own and maintain all Interconnection Facilities other than those owned,
installed or maintained by the Transmitting Entity or the Interconnection
Provider. Seller will pay all costs of interconnecting with the Transmitting
Entity and Interconnection Provider.

ARTICLE 12
GENERAL OPERATIONS

          12.1      Communications. Seller, Transmitting Entity and Buyer shall
maintain appropriate operating communications through the Designated Dispatch
Facility in accordance with Appendix H.

          12.2      Scheduled Maintenance. On or before March 1st of each
calendar year, Seller shall submit a written proposed maintenance schedule of
significant Facility maintenance for the next twelve (12) months, beginning with
March 1st of the current year, and Buyer and Seller shall mutually agree as to
the acceptability of the proposed schedule. The Parties determination as to the
acceptability of Seller’s timetable for scheduled maintenance will take into
consideration the need to perform maintenance and perform other work as required
to maintain the Facility’s reliable operations, Good Utility Practice(s),
Buyer’s system requirements, and Seller’s preferred schedule. Neither Party
shall unreasonably withhold acceptance of the proposed maintenance schedule.
Upon mutual agreement between the Parties, or otherwise if required by Good
Utility Practices, the previously approved Scheduled Maintenance may be revised
during a Contract Year.

          12.3      Maintenance Coordination. Seller shall, to the extent
practical, coordinate its line and Facility maintenance schedules with the
Interconnection Provider’s maintenance schedules, Transmitting Entity’s
maintenance schedules and the Buyer’s maintenance schedules such that they occur
simultaneously.

          12.4      Contact Prior to Curtailment. The Buyer will make a
reasonable attempt to contact Seller and/or the Transmitting Entity prior to
exercising its rights to curtail, interrupt or reduce deliveries from the
Transmitting Entity from the Seller’s Facility. Seller understands that in the
case of emergency circumstances, real time operations of the electrical system,
and/or unplanned events, the Buyer may not be able to provide notice to the
Seller or the Transmitting Entity prior to interruption, curtailment, or
reduction of electrical energy deliveries to the Buyer.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

ARTICLE 13
RELIABILITY MANAGEMENT SYSTEM

          13.1      Purpose. In order to maintain the reliable operation of the
transmission grid, the WECC Reliability Criteria Agreement sets forth
reliability criteria adopted by the WECC to which Seller and Buyer shall be
required to comply. Seller acknowledges receipt of and understanding of the WECC
Reliability Criteria Agreement and how it pertains to the Seller’s Facility.

          13.2      Compliance. Seller shall comply with the requirements of the
WECC Reliability Criteria Agreement, including the applicable WECC reliability
criteria set forth in Section IV of Annex A thereof, and, in the event of
failure to comply, Seller agrees to be subject to the sanctions applicable to
such failure. Such sanctions shall be assessed pursuant to the procedures
contained in the WECC Reliability Criteria Agreement. Each and all of the
provisions of the WECC Reliability Criteria Agreement are hereby incorporated by
reference into this Article 13 as though set forth fully herein, and Seller
shall for all purposes be considered a Participant, and shall be entitled to all
of the rights and privileges and be subject to all of the obligations of a
Participant, as defined in the WECC Reliability Criteria Agreement, under and in
connection with the WECC Reliability Criteria Agreement, including, but not
limited to the rights, privileges and obligations set forth in Sections 5, 6 and
10 of the WECC Reliability Criteria Agreement.

          13.3      Payment of Sanctions. Seller shall be responsible for
reimbursing Buyer for any monetary sanctions assessed against Buyer due to the
action or inaction of the Seller by WECC pursuant to the WECC Reliability
Criteria Agreement. Seller also shall be responsible for payment of any monetary
sanction assessed against the Seller by WECC pursuant to the WECC Reliability
Criteria Agreement. Any such payment shall be made pursuant to the procedures
specified in the WECC Reliability Criteria Agreement.

          13.4      Transfer of Control or Sale of Generation Facilities. In any
sale or transfer of control of any generation facilities subject to this
Agreement, Seller shall, as a condition of such sale or transfer, require the
acquiring party or transferee with respect to the transferred facilities either
to assume the obligations of the Seller with respect to this Agreement or to
enter into an agreement with Buyer imposing on the acquiring party or transferee
the same obligations applicable to the Seller pursuant to this Article 13.

          13.5      Publication. Seller consents to the release by the WECC of
information related to the Seller’s compliance with this Agreement only in
accordance with the WECC Reliability Criteria Agreement.

          13.6      Third Parties. Except for the rights and obligations between
the WECC and the Seller specified in this Article 13, this Agreement creates
contractual rights and obligations solely between the Parties. Nothing in this
Agreement shall create, as between the Parties or with respect to the WECC: (1)
any obligation or liability whatsoever (other than as expressly provided in this
Agreement), or (2) any duty or standard of care whatsoever. In addition, nothing
in this Agreement shall create any


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

duty, liability or standard of care whatsoever as to any other party. Except for
the rights, as a third-party beneficiary under this Article 13, of the WECC
against the Seller for the Seller, no third-party shall have any rights
whatsoever with respect to enforcement of any provision of this Agreement. Buyer
and the Seller expressly intend that the WECC is a third-party beneficiary to
this Article 13, and the WECC shall have the right to seek to enforce against
the Seller any provision of this Article 13, provided that specific performance
shall be the sole remedy available to the WECC pursuant to Article 13 of this
Agreement, and the Seller shall not be liable to the WECC pursuant to this
Agreement for damages of any kind whatsoever (other than the payment of
sanctions to the WECC, if so construed), whether direct, compensatory, special,
indirect, consequential, or punitive.

          13.7      Reserved Rights. Nothing in this Article 13 of this
Agreement or the WECC Reliability Criteria Agreement shall affect the right of
Buyer, subject to any necessary regulatory approval, to take such other measures
to maintain reliability, including disconnection that Buyer may otherwise be
entitled to take.

          13.8      Termination of Article 13. Seller may terminate its
obligations pursuant to this Article 13:

                         13.8.1      If after the effective date of this Article
13, the requirements of the WECC Reliability Criteria Agreement applicable to
the Seller are amended so as to adversely affect the Seller, provided that the
Seller gives fifteen (15) days notice of such termination to Buyer and WECC
within forty-five (45) days of the date of issuance of a Commission order
accepting such amendment for filing, provided further that the forty-five (45)
day period within which notice of termination is required may be extended by the
Seller for an additional forty-five (45) days if the Seller gives written notice
to Buyer of such requested extension within the initial forty-five (45) day
period; or

                          13.8.2      For any reason on one (1) year’s written
notice to Buyer and the WECC.

ARTICLE 14
BILLING, RECORDS, AUDITS

          14.1      Billing Invoices. The monthly billing period shall be the
calendar month. No later than three (3) Business Days after the end of each
calendar month, Seller shall provide to Buyer, by e-mail or fax and confirmed by
first-class mail, an invoice for the amount due Seller by Buyer for the previous
calendar month billing period. Seller’s invoice shall show all billing
parameters, rates and factors, and any other data reasonably pertinent to the
calculation of monthly payments due to the Seller. Each such monthly invoice
shall calculate the amount that Buyer owes to the Seller for Test Energy, Net
Energy, transmission costs and any offsets for Net Energy Shortfall Damages.
Upon receipt of this invoice, Buyer shall review and confirm all calculations
and contact the Seller with any identified discrepancies.

                         14.1.1      Inadvertent Energy Billing. Within fifteen
(15) Business Days after the First Energy Date is established as provided for
within this Agreement, the


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

Seller shall submit an Inadvertent Energy billing to the Buyer. This billing
shall include detail of all month(s) actual Inadvertent Energy deliveries to the
Buyer and the Inadvertent Energy Price applicable to each month(s) Inadvertent
Energy deliveries. This billing shall not include any transmission costs.

          14.2      Payments. Unless otherwise specified in this Agreement,
undisputed payments due under this Agreement shall be due and payable by
electronic funds transfer on or before the twenty-fifth (25th) day of the
invoicing month or fifteen (15) days after receipt of the billing statement from
the Seller by the Buyer, whichever is later. If the due date occurs on a day
that is not a Business Day, payment will be due on the next Business Day. If the
undisputed amount due is not paid on or before the due date, a late payment
charge shall be applied to the unpaid balance and shall be added to the next
billing statement. Such late payment charge shall be calculated based on the
Interest Rate.

          14.3      Maintenance of Records. Seller shall maintain at the
Facility or such other location mutually acceptable to the Parties adequate
total generation, net generation, and maximum generation (kW) records in a form
and content consistent with Good Utility Practice(s).

          14.4      Right to Audit; Refunds; Billing Disputes.

                         14.4.1      Audit Rights. Each Party shall have the
right, upon reasonable notice to the other Party and during the other Party’s
regular business hours and without unduly interfering with the conduct of that
Party’s business, to access all of that Party’s records pertaining to invoices
under this Agreement and to audit reports, data, calculations, invoices, Net
Energy, and maximum generation records pertaining to the Facility. The auditing
Party shall bear its own costs of performing such audit; provided, however, that
the other Party shall cooperate with the audit and shall not charge the auditing
Party for any reasonable costs (including without limitation the cost of
photocopies) that the other Party may incur as a result of such audit. A Party
shall have twenty-four (24) months from the date on which an invoice or notice
is received to audit and to challenge that invoice or notice.

                         14.4.2      Refunds of Overpayments and Underpayments.
If an audit discovers a billing error or errors that resulted in an overpayment
by the Buyer, Seller shall refund to the Buyer the amount of the overpayment
plus interest calculated at the Interest Rate thereon from the date such
overpayment was made by the Buyer to (but not including) the date the Buyer
actually receives the refund from the Seller. If the audit discovers a billing
error or errors that resulted in an underpayment by the Buyer, the Buyer shall
pay to the Seller the amount of the underpayment plus interest calculated at the
Interest Rate thereon from the due date thereof to (but not including) the date
the Seller actually receives the payment thereof from the Buyer. The Interest
Rate used in this Section shall be the Interest Rate applicable to cash
collateral.

                         14.4.3      Billing Disputes. Either Party may dispute
invoiced amounts, but shall pay to the other Party at least the undisputed
portion of invoiced amounts on or before the invoice due date. To resolve any
billing dispute, the Parties shall use the procedures set forth in Article 25.
When the billing dispute is resolved, the Party owing


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

shall pay the amount owed within five (5) Business Days of the date of such
resolution, with interest charges calculated on the amount owed in accordance
with the provisions of Section 14.4.2. Buyer at any time may offset against any
and all amounts that may be due and owed to Seller under this Agreement, any and
all undisputed amounts, including damages and other payments, that are owed by
Seller to Buyer pursuant to this Agreement. Likewise, Seller at any time may
offset against any and all amounts that may be due and owed to Buyer under this
Agreement, any and all undisputed amounts, including damages and other payments,
that are owed by Buyer to Seller pursuant to this Agreement. Undisputed and
non-offset portions of amounts invoiced under this Agreement shall be paid on or
before the due date or shall be subject to the interest charges set forth in
Section 14.4.2.

ARTICLE 15
INDEMNIFICATION AND INSURANCE

          15.1      Indemnification. Each Party shall agree to hold harmless and
to indemnify the other Party, its officers, agents, affiliates, subsidiaries,
parent company and employees against all loss, damage, expense and liability to
third persons for injury to or death of person or injury to property,
proximately caused by the indemnifying Party’s construction, ownership,
operation or maintenance of, or by failure of, any of such Party’s works or
facilities used in connection with this Agreement. The indemnifying Party shall,
on the other Party’s request, defend any suit asserting a claim covered by this
indemnity. The indemnifying Party shall pay all costs, including reasonable
attorney fees, that may be incurred by the other Party in enforcing this
indemnity.

          15.2      Insurance. During the Term of this Agreement, Seller shall
secure and continuously carry the following insurance coverage:

                         15.2.1      Worker’s Compensation Insurance. Seller
shall, during the Initial Term of this Agreement and any extensions thereof,
provide and maintain Worker’s Compensation Insurance for all its employees
engaged in work under this Agreement in accordance with statutory requirements.
Seller shall obtain a Waiver of Subrogation Endorsement in favor of Buyer in
reference to Worker’s Compensation Insurance.

          If any direct claim for Worker’s Compensation benefits is asserted
against Seller by any of Seller’s employees or, in the event of the death of a
Seller’s employee, by such employee’s personal representatives, then, upon
timely written notice from Buyer, Seller shall undertake to defend Buyer against
such claim(s) and shall indemnify and hold Buyer harmless from and against any
such claim(s) to the extent of all benefits awarded.

                         15.2.2      Comprehensive General Liability Insurance
(including coverage for bodily injury and death, property damage, independent
contractors, products and completed operations) with limits equal to $1,000,000,
each occurrence, combined single limit. The deductible for such insurance shall
be consistent with current Insurance Industry Utility practices for similar
property. Seller to obtain a Waiver of Subrogation Endorsement in favor of Buyer
in reference to comprehensive general liability insurance.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         15.2.3      Excess/Umbrella Liability Insurance with
limits not less than $5,000,000.

                         15.2.4      If the Seller, in its sole discretion,
elects to obtain Boiler and Machinery Insurance, Property Insurance or Business
Interruption Insurance, the coverages and deductible shall be additionally
declared on the annual insurance certification as required in section 15.3.

                         15.2.5      All of the above insurance coverages shall
be placed with insurance companies with an A.M. Best rating of A- or better and
shall include:

  a)

A Waiver of Subrogation Endorsement in favor of the Buyer.

        b)

With respect to Comprehensive General Liability Insurance and Excess/Umbrella
Liability Insurance, an endorsement naming Buyer as an additional insured, and
loss payee.

        c)

The policy shall include a provision stating that such policy shall not be
canceled or the limits of liability reduced without sixty (60) days’ prior
written notice to Seller. Seller shall notify Buyer within five (5) Business
Days after Seller receives any such notice.

          15.3      Seller to Provide Certificate of Insurance. As required in
Section 3.1.7 of this Agreement and annually thereafter, Seller shall furnish
Buyer a certificate of insurance evidencing the coverage and required
endorsements as set forth above.

          15.4      Seller to Notify Buyer of Loss of Coverage. If the insurance
coverage required by Section 15.2 shall lapse for any reason, Seller will
immediately notify the Buyer in writing. The notice will advise the Buyer of the
specific reason for the lapse and the steps the Seller is taking to reinstate
the coverage.

          15.5      Seller’s Failure to Maintain Required Insurance – Seller’s
failure to maintain the insurance as required in this Article 15 shall be a
Material Breach of this Agreement.

ARTICLE 16
CREDIT AND COLLATERAL REQUIREMENTS

          16.1      Financial Information.

                         16.1.1      The Buyer shall make available
electronically to the Seller (i) within one hundred-twenty (120) days following
the end of a Buyer’s fiscal year, a copy of that Buyer’s audited consolidated
financial statements for its fiscal year, and (ii) within sixty (60) days after
the end of each of its first three (3) fiscal quarters of each fiscal year, a
copy of the Buyer’s unaudited consolidated financial statements for such fiscal
quarter. In all cases, the statements shall be for the most recent accounting
period and prepared in accordance with generally accepted accounting principles,
consistently applied; provided, however, that should any such statements not be
available on a timely


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

basis due to a delay in preparation or certification, such delay shall not be an
Event of Default so long as the Buyer diligently pursues the preparation of the
statements.

                          16.1.2      The Seller shall make available
electronically to the Buyer (i) within one hundred-twenty (120) days following
the end of U.S. Geothermal’s fiscal year, a copy of U.S. Geothermal’s audited
consolidated financial statements for its fiscal year, and (ii) within sixty
(60) days after the end of each of its first three (3) fiscal quarters of each
fiscal year, a copy of U.S. Geothermal’s unaudited consolidated financial
statements for such fiscal quarter. In all cases, the statements shall be for
the most recent accounting period and prepared in accordance with generally
accepted accounting principles, consistently applied; provided, however, that
should any such statements not be available on a timely basis due to a delay in
preparation or certification, such delay shall not be an Event of Default so
long as the Seller diligently pursues the preparation, certification and
delivery of the statements.

                         16.1.3      If during the Term of this Agreement any of
the financial statements required in sections 16.1.1 or 16.1.2 are not publicly
available, the Parties shall mutually agree to confidentially agreements to
allow exchange of confidential information and/or alternative reporting that is
acceptable documentation in lieu of the documents required in sections 16.1.1
and 16.1.2.

          16.2      Seller’s Performance Assurance. The Seller shall deliver to
the Buyer prior to the end of the third (3rd) Contract Year a Performance
Assurance in the amount no less than seven hundred and fifty thousand dollars
($750,000) in a form that is reasonably acceptable to the Buyer. This seven
hundred and fifty thousand dollars ($750,000) Performance Assurance shall then
be maintained for the remaining Term of this Agreement. If at any time during
the Term of this Agreement the Buyer draws funds from this Performance Assurance
the Seller shall reestablish the seven hundred and fifty thousand dollars
($750,000) Performance Assurance to the Buyer at the rate of three hundred
seventy five thousand dollars ($375,000) per Contract Year or the actual amount
required to reestablish the seven hundred fifty thousand dollars ($750,000),
whichever is less, with the deposits beginning no later than the end of the next
Contract Year. To secure the obligations of the Seller to the Buyer under this
Agreement, Seller shall provide one or a combination of the following as its
“Performance Assurance”.

                         16.2.1      Cause Seller’s Guarantor to execute and
deliver to the Buyer a Guaranty which is substantially in the form set forth as
Appendix C (or, at Seller’s discretion, cause another guarantor that is not
experiencing a Material Adverse Change to execute and deliver to the Buyer a
Guaranty which is substantially in the form set forth as Appendix C or in
another form acceptable to the Buyer); or

                         16.2.2      Establish and maintain at the Seller’s
expense an escrow account for the benefit of the Buyer in a form reasonably
acceptable to the Buyer; or

                         16.2.3      Provide a cash deposit to the Buyer; or

                         16.2.4      Provide a letter of credit in a form
reasonably acceptable to the Buyer.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          16.3      Grant of Security Interest in Certain Collateral and
Security. To secure its obligations under this Agreement, Seller hereby grants
to Buyer, a present and continuing security interest in, and lien on (and right
of setoff against), and assignment of, all cash collateral and cash equivalent
collateral and any and all proceeds resulting therefrom or the liquidation
thereof, whether now or hereafter held by, on behalf of, or for the benefit of,
the secured Party. Seller shall take such action as Buyer reasonably requires in
order to perfect Buyer’s first-priority security interest in, and lien on (and
right of setoff against), such collateral and any and all proceeds resulting
therefrom or from the liquidation thereof.

          16.4      Realization Upon Performance Assurance. Upon or at any time
after the occurrence and during the continuation of an Event of Default or an
Early Termination Date affecting Seller, the Buyer may do any one or more of the
following: (i) exercise any of the rights and remedies of a secured party with
respect to all Performance Assurance, including any such rights and remedies
under law then in effect; (ii) exercise its rights of setoff against any and all
property of the Seller in the possession of the Buyer or its agent; (iii) draw
on any outstanding letter of credit issued for the Buyer’s benefit; and (iv)
liquidate all Performance Assurance then held by or for the benefit of the Buyer
free from any claim or right of any nature whatsoever of the Seller, including
any equity or right of purchase or redemption by the Seller. The Buyer shall
apply the proceeds of the collateral realized upon the exercise of any such
rights or remedies to reduce the Seller’s obligations under this Agreement,
subject to the Buyer’s obligation to return any surplus proceeds remaining after
such obligations are satisfied in full.

          16.5      Interest Rate on Cash Collateral. Performance Assurance in
the form of cash shall bear interest at the Interest Rate and shall be paid to
Seller on the third (3rd) Business Day of each calendar month.

ARTICLE 17
FORCE MAJEURE

          17.1      Force Majeure.

                         17.1.1      General. As used in this Agreement, “force
majeure” or “an event of force majeure” means any cause beyond the reasonable
control of the Party claiming force majeure which, despite the exercise of due
diligence, such Party is unable to prevent or overcome. Force majeure includes,
but is not limited to, acts of God, fire, flood, storms, wars, hostilities,
civil strife, strikes and other labor disturbances (even if such strikes or
disturbances could be resolved by conceding to the demands of a labor group),
earthquakes, fires, lightning, epidemics, sabotage, severe weather, or changes
in law or regulation or governmental orders occurring after the Effective Date,
to the extent that by the exercise of reasonable foresight such Party could not
reasonably have been expected to avoid and by the exercise of due diligence it
shall be unable to overcome such force majeure event.

                         17.1.2      Events That Are Not “Force Majeure.”
Notwithstanding Section 17.1.1, the term force majeure does not include: (a)
Seller’s ability to sell, or Buyer’s ability to purchase, Net Energy or
Environmental Attributes at a more


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

advantageous price than is provided under this Agreement; (b) governmental or
regulatory action occurring after receipt of the Commission approval
contemplated by Article 28 and Article 29 that impairs Buyer’s ability to
recover the Contract Price in its rates or that otherwise affects the value of
this Agreement to Buyer or (c) the inability for any reason to make payments
hereunder when due.

                         17.1.3      Requirements Upon Occurrence of Force
Majeure. If either Party is rendered wholly or in part unable to perform its
obligations under this Agreement because of an event of force majeure, both
Parties shall be excused from whatever performance is affected by the event of
force majeure, provided that:

          17.1.3.1      The Party claiming force majeure shall, as soon as is
reasonably possible after the occurrence of the force majeure, give the other
Party written notice describing the particulars of the occurrence.

          17.1.3.2      The suspension of performance shall be of no greater
scope and of no longer duration than is required by the event of force majeure.

          17.1.3.3      No obligations of either Party which arose before the
occurrence causing the suspension of performance and which could and should have
been fully performed before such occurrence shall be excused as a result of such
occurrence.

          17.1.3.4      The Party claiming force majeure shall proceed with
reasonable diligence to remedy its inability to perform and shall provide weekly
progress reports to the other Party describing actions taken to end the force
majeure.

          17.1.3.5      The Party claiming force majeure is able to resume
performance of its obligations under this Agreement, that Party shall give the
other Party written notice to that effect.

Failure of a Party to comply with provisions of 17.1.3.1, 17.1.3.2, 17.1.3.4 and
17.1.3.5 shall create liability of such Party only to the extent the other Party
is damaged by such failure.

          17.2      Extension of Scheduled Operation Date and the Term. The
Scheduled Operation Date shall be extended on a day-for-day basis in the event
of force majeure. In no event will any delay or failure of performance caused by
any conditions or events of force majeure extend this Agreement beyond its
stated Term.

          17.3      Termination for Extended Force Majeure. If a delay or
failure of performance caused by the event of force majeure results in a 30% or
more decrease in the delivery or receipt of Net Energy at the Point of Delivery
of the Facility when similarly compared to the delivery and receipt of Net
Energy in a twelve (12) month period immediately preceding the event of force
majeure and continues for an uninterrupted period of three hundred sixty-five
(365) days from the event’s occurrence or inception, the Party not claiming
force majeure may, at any time following the end of


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

such three hundred sixty-five (365) day period, and prior to the event of force
majeure being cured, terminate this Agreement upon written notice to the party
claiming force majeure, without further obligation by either Party except as to
costs and balances incurred before the effective date of such termination. The
Party not claiming force majeure may, but shall not be obligated to, extend such
three hundred sixty-five (365) day period, for such additional time as it, at
its sole discretion, deems appropriate.

ARTICLE 18
FORCED OUTAGE

          18.1      Seller to Notify Buyer. Promptly upon the occurrence of an
event at the Facility that the Seller deems to be a Forced Outage the Seller
shall notify the Buyer of the declared Forced Outage and adjust the forecast if
required as specified in Section 7.5.

          18.2      Seller to Submit Explanation. Within two (2) Business Days
of the Forced Outage event the Seller shall submit to the Buyer a detailed
explanation of the Forced Outage event including but not limited to details of
the equipment failure, apparent cause of the failure, equipment affected by and
taken out of service, estimated lost energy production, schedule and plan for
making the necessary repairs.

          18.3      Buyer Shall Respond to Seller. Upon receipt of the detailed
explanation of the Forced Outage event, the Buyer shall within two (2) Business
Days respond to the Seller accepting, rejecting or requesting additional
information in regards to the declared Forced Outage event. If the Buyer does
not respond to the Seller’s initial submittal within two (2) Business Days, the
declared Forced Outage event shall be deemed to be accepted.

          18.4      Adjustment to Seller’s Annual Guaranteed Output. Only after
the declared Forced Outage event has been accepted by the Buyer and the actual
Net Energy reduction of the specific Forced Outage event has been determined to
be equal to or greater than 24,000 kWh shall the Seller’s Annual Guaranteed
Output obligation be adjusted to reflect the Net Energy curtailment that was a
result of the Forced Outage. If it is determined that the actual Net Energy
reduction associated with the specific Forced Outage event is less that 24,000
kWh, no adjustment of the Seller’s Annual Guaranteed Output shall be made.

ARTICLE 19
BUYER’S ACCESS RIGHTS

          19.1      Seller to Provide Access. To the extent necessary, Seller
hereby grants to the Buyer for the Term of this Agreement all necessary
rights-of-way and easements to install, operate, maintain, replace, and remove
the Buyer's Metering and Telemetry Equipment, and other equipment and facilities
necessary or useful to this Agreement, including adequate and continuing access
rights on property of the Seller.

          19.2      Indemnity. If the Buyer exercises any right under this
Agreement to access or enter upon the Seller’s property, such access or entry
shall be at the Buyer’s sole risk and expense. Buyer shall hold the Seller
harmless from, and indemnify the Seller against, any and all liability for any
loss, damage or injury to property or persons

POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

arising from the Buyer’s access to or entry upon to the Seller’s property,
except to the extent that such loss, damage or injury is cause by the Seller’s
negligence or willful misconduct.

ARTICLE 20 
NO THIRD PARTY LIABILITY, NO DEDICATION OF FACILITY OR SYSTEM

          20.1      No Third Party Liability. Nothing in this Agreement shall be
construed to create any duty to, any standard of care with reference to, or any
liability to any person not a Party to this Agreement. There are no third party
beneficiaries of this Agreement.

          20.2      No Dedication. No undertaking by one Party to the other
under any provision of this Agreement shall constitute the dedication of that
Party’s system or facility or any portion thereof to the other Party or to the
public or affect the status of the Buyer as an independent public utility
corporation or the Seller as an independent entity.

ARTICLE 21
SEVERAL OBLIGATIONS

          Except where specifically stated in this Agreement to be otherwise,
the duties, obligations and liabilities of the Parties are intended to be
several and not joint or collective. Nothing contained in this Agreement shall
ever be construed to create an association, trust, partnership or joint venture,
or impose a trust or partnership duty, obligation or liability on or with regard
to either Party. Each Party shall be individually and severally liable for its
own obligations under this Agreement.

ARTICLE 22
WAIVER

          Any waiver at any time by either Party of its rights with respect to a
default under this Agreement or with respect to any other matters arising in
connection with this Agreement shall not be deemed a waiver with respect to any
subsequent default or other matter.

ARTICLE 23
CHOICE OF LAW

          This Agreement shall be construed and interpreted in accordance with
the laws of the State of Idaho without reference to its choice of law
provisions.

ARTICLE 24
LIMITATIONS

          24.1      Remedies Satisfy Essential Purposes. THE PARTIES CONFIRM
THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT
SATISFY THE ESSENTIAL PURPOSES OF THIS AGREEMENT.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          24.2      Sole and Exclusive Remedies. FOR ANY PROVISION FOR WHICH AN
EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE
OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY. THE OBLIGOR’S LIABILITY SHALL
BE LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR IN EQUITY ARE WAIVED.

          24.3      No Punitive, Consequential or Incidental Damages. IF NO
REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, THE OBLIGOR’S
LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT ACTUAL
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES
AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN PROVIDED, NEITHER PARTY
SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN
TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT
OF THE PARTIES THAT THE LIMITATIONS IMPOSED IN THIS AGREEMENT ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT, OR ACTIVE OR PASSIVE.

          24.4      Liquidated Damages. TO THE EXTENT ANY DAMAGES REQUIRED TO BE
PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE
DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY
IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.

ARTICLE 25
DISPUTES

          25.1      Disputes. If a dispute arises under this Agreement (a
“Dispute”), within ten (10) days following the delivered date of a written
request by either Party (a “Dispute Notice”), (1) each Party shall appoint a
representative, and (2) the Parties’ representatives shall meet, negotiate and
attempt in good faith to resolve the Dispute quickly, informally and
inexpensively. If the Parties’ representatives cannot resolve the Dispute within
thirty (30) days after commencement of negotiations, then within ten (10)
Business Days following any request by either Party at any time thereafter, each
Party representative (3) shall independently prepare a written summary of the
Dispute describing the issues and claims, (4) shall exchange its summary with
the summary of the Dispute prepared by the other Party representative, and (5)
shall submit a copy of both summaries to a senior officer of the
representative’s Party with authority to irrevocably bind the Party to a
resolution of the Dispute. Within ten (10) Business Days after receipt of the
Dispute summaries, the senior officers for both Parties shall negotiate in good
faith to resolve the Dispute. If the Parties are unable to resolve the Dispute
within fourteen (14) Business


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

Days following receipt of the Dispute summaries by the senior offices, either
Party may seek available remedies.

          25.2      Venue. Venue for any litigation arising out of or related to
this Agreement shall lie in the District Court of the Fourth Judicial District
of Idaho in and for the County of Ada.

ARTICLE 26
EVENTS OF DEFAULT, DELAY DAMAGES AND MATERIAL BREACHES

          26.1      Events of Default. The following shall be deemed to be
Events of Default:

                         26.1.1      A Party’s dissolution or liquidation;

                         26.1.2      A Party’s assignment of this Agreement or
any of its rights under this Agreement for the benefit of creditors (except for
an assignment to the Facility Lender as security under the Financing Documents
as permitted by this Agreement).

                         26.1.3      A Party’s filing of a petition in
bankruptcy or insolvency or for reorganization or arrangement under the
bankruptcy laws of the United States or under any insolvency act of any state,
or a Party voluntarily taking advantage of any such law or act by answer or
otherwise.

                         26.1.4      The filing of a case in bankruptcy or any
proceeding under any other insolvency law against a Party that could materially
impact Buyer’s ability to perform its obligations under this Agreement if the
affected Party does not obtain a stay or dismissal of the filing within sixty
(60) days after the Party receives a notice of default.

                         26.1.5      A Party’s assignment of this Agreement,
except as permitted by this Agreement.

                         26.1.6      Any representation or warranty made by a
Party in this Agreement proves to have been false or misleading in any material
respect when made or ceases to remain true during the Term if such inaccuracy or
cessation would reasonably be expected to result in a significant adverse impact
on the other Party and such default is not cured within thirty (30) days after
the Party’s receipt of a notice of default.

                         26.1.7      Seller’s failure to establish and maintain
Performance Assurance as required by this Agreement if the failure is not cured
within thirty (30) days of Seller’s receipt of a notice of default.

                         26.1.8      A Guaranty Default affecting a Guaranty
delivered in support of this Agreement if the Guaranty Default is not cured
within the time permitted by the Guaranty and the Seller does not provide
substitute Performance Assurance to replace the Guaranty within fifteen (15)
Business Days after the Seller’s receipt of a notice of the Guaranty Default.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         26.1.9      Seller’s unexcused failure to deliver
energy from the Facility to Buyer as required under this Agreement if the
failure is not cured within fifteen (15) Business Days of Seller’s receipt of a
notice of default.

                         26.1.10      Buyer’s unexcused failure to receive and
accept energy from the Facility as required under this Agreement if the failure
is not cured within fifteen (15) days of Buyer’s receipt of a notice of default.

                         26.1.11      Seller’s failure to attain an actual
Operation Date within 2,904 hours (4 months) of the Scheduled Operation Date.

                         26.1.12      A Party’s failure to make a payment to the
other Party when due under this Agreement, if the failure is not cured within
ten (10) Business Days of the Party’s receipt of a notice of default.

                         26.1.13      A Party’s failure to comply with any
material obligation under this Agreement, if the failure would result in a
significant adverse impact on the other Party (other than a default already
specifically enumerated in this Article) and the failure is not cured within
thirty (30) days of the Party’s receipt of a notice of default; provided,
however, if such default cannot be cured within thirty (30) days despite
Seller’s diligent efforts but Seller commences the cure within the thirty (30)
day period and thereafter diligently pursues the cure, the thirty (30) day
period shall be extended for as long as is reasonably required to cure the
default (but in no event more than a total of one hundred twenty (120) days.

          26.2      Notice of Default. If either Party defaults in its
performance of this Agreement as provided in Section 26.1, the non-defaulting
Party may give notice of the default in writing to the defaulting Party,
specifying in reasonable detail the nature of the default. If the defaulting
Party fails to cure the default within any cure period allowed for the default
in Section 26.1, the non-defaulting Party may, at its option, terminate this
Agreement and/or pursue its legal or equitable remedies, subject to any
limitation on remedies and damages set forth in this Agreement.

          26.3      Material Breaches. The notice and cure provisions in Article
26 do not apply to defaults identified in this Agreement as Material Breaches.
Material Breaches must be cured as expeditiously as possible following
occurrence of the breach.

          26.4      Facility Lender’s Right to Cure Default of Seller. Seller
shall provide Buyer with a notice identifying the Facility Lender and providing
appropriate contact information for the Facility Lender. Following receipt of
such notice, Buyer shall provide notice of any Event of Default or Material
Breach of Seller to the Facility Lender within ten (10) Business Days of the
Event of Default or the Material Breach, and Buyer will accept a cure to an
Event of Default or Material Breach of Seller performed by the Facility Lender,
so long as the cure is accomplished within the applicable cure period set forth
in this Agreement plus an additional sixty (60) Days.

          26.5      Delay Damages. If Seller fails to achieve the Operation Date
within thirty (30) days after the Scheduled Operation Date and such failure is
not excused by force majeure or Forced Outage by the Seller or by default or
delay of Buyer, Delay Liquidated


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

Damages will be calculated as defined in Section 1.14 of this agreement. Buyer
shall calculate and invoice the Seller and the Seller shall pay Buyer for any
Delay Liquidated Damages accrued during a given calendar month within fifteen
(15) days of the receipt of the Buyer’s invoice. The calculation and payment of
Delay Damages to the Buyer from the Seller shall not exceed $500,000.

          26.6      Limitations on Seller’s Damages. The following limits shall
apply to Seller’s liability for damages: (a) Seller’s aggregate financial
liability to Buyer for Delay Damages shall not exceed the amount specified in
Section 26.5, (b) Seller’s aggregate financial liability for Net Energy
Shortfall Damages for any single Contract Year shall not exceed the values as
specified in Appendix E. The limitations on damages set forth in this Section
26.6 shall not apply to damages arising out of either of the following events:

                         26.6.1      Willful breach of this Agreement by Seller.

                         26.6.2      Any claim for indemnification under Article
15.

          26.7      Duty to Mitigate Damages. Each Party agrees that it has a
duty to mitigate damages and covenants that it will use commercially reasonable
efforts to minimize any damages it may incur as a result of the other Party’s
performance or non-performance of the Agreement.

ARTICLE 27
TERMINATION

          27.1      Termination. Upon execution, this Agreement shall continue
in full force and effect for the Term unless terminated in accordance with this
Article.

          27.2      Mutual Agreement. The Parties can mutually terminate this
Agreement by a writing signed by both Parties.

          27.3     Event of Default. A non-defaulting Party may terminate this
Agreement in accordance with Section 26.1.

          27.4      Prolonged Force Majeure. A Party not claiming force majeure
may terminate this Agreement in accordance with Section 17.3.

          27.5      Right to Terminate.

                         27.5.1      If the Commission issues a final order
either disapproving this Agreement or approving it with condition(s) or
modification(s) unacceptable to the Party or Parties adversely affected by such
modification(s) or condition(s), either Party has the right to terminate this
Agreement by written notice to the other Party either within ten (10) Business
Days after the Commission denies any Petition(s) for Reconsideration or, if the
Commission grants reconsideration, within ten (10) Business Days after the
Commission renders a decision on reconsideration if said decision either
disapproves the Agreement or approves it with condition(s) or modification(s)


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

unacceptable to either Party. Any such termination under this Section shall be
effective ten (10) Business Days after such notice is given.

                         27.5.2      If a Party does not give the other Party a
notice of termination in accordance with this Section 27.5 on or before the
applicable date specified above, the affected termination right under this
Section 27.5 shall be deemed waived and this Agreement shall remain in full
force and effect in accordance with its terms regardless of any subsequent
Commission order.

                         27.5.3      Neither Party shall have any liability to
the other Party for any termination under this Section 27.5.

                         27.5.4      Any termination under this Section shall be
effective ten (10) Business Days after such notice is given.

ARTICLE 28
GOVERNMENTAL AUTHORIZATION

          This Agreement is subject to the jurisdiction of those governmental
agencies having control over either Party of this Agreement, including, but not
limited to, the Commission.

ARTICLE 29
BOARD AND REGULATORY APPROVAL

          29.1      Within ten (10) Business Days after the Effective Date Buyer
shall file this Agreement with the Commission, seeking Commission Approval.

          29.2      Buyer has received approval of this Agreement by the Buyer’s
Board of Directors.

          29.3      Upon Commission Approval of this Agreement, the existing
PURPA Agreement for this Facility shall be terminated on the First Energy Date
as established by this Agreement. All rights of a Party to payment under the
existing PURPA Agreement, prior to its termination, shall remain in effect.

ARTICLE 30
SUCCESSORS AND ASSIGNS

          30.1      Binding Agreement. This Agreement and all of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the respective permitted successors and assigns of the Parties.

          30.2      Assignment without Consent. Except as permitted in this
Article, neither Party shall assign this Agreement or any portion of this
Agreement, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed.

          30.3      Seller’s Consent Not Required. Seller’s consent shall not be
required for Buyer to assign this Agreement to an Affiliate of the Buyer,
provided that (1) the


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

assignee has the same or better credit rating from Moody’s and S&P as the Buyer
and (2) the assignee’s non-credit enhanced unsecured debt (a) has a rating by at
least one of the two rating agencies, and (b) does not have a Credit Rating
below BBB- by S&P or below Baa3 by Moody's, or does not have a Credit Rating of
BBB– by S&P accompanied by a negative watch or Baa3 by Moody's accompanied by a
negative watch. If S&P changes its rating system during the Term, “BBB-” shall
be replaced by S&P’s lowest investment grade rating under the new rating system;
likewise, if Moody’s changes its rating system during the Term, “Baa3” shall be
replaced by Moody’s lowest investment grade rating under the new rating system.

          30.4      Buyer’s Consent Not Required. Buyer’s consent shall not be
required:

                         30.4.1      For Seller to assign this Agreement for
collateral purposes to the Facility Lender; or

                         30.4.2      For Seller to assign this Agreement to any
Affiliate of the Seller, provided that the assignee provide the Performance
Assurance of the Agreement; or

                         30.4.3      For Seller to Assign this Agreement to any
third party or parties in connection with a sale of the Facility to such third
party or parties, provided that such third party or parties shall either: (1)
have at least three (3) years experience in operating geothermal electric
generating facilities with an installed nameplate capacity of ten (10) MW or
greater; or (2) enter into an operating agreement with another person (who may
be the Seller or an Affiliate of the Seller) who has at least three year’s
experience in operating geothermal electric generating facilities with an
installed nameplate capacity of ten (10) MW or greater; and (3) the third party
or parties shall provide the Performance Assurance of the Agreement.

          30.5      Accommodation of Facility Lender or Investor. To facilitate
the Seller’s obtaining of Project Financing or to facilitate investments in the
Seller, Buyer shall use commercially reasonable efforts to provide such consents
to assignments, certifications, representations, information, opinions or other
documents as may be reasonably requested by the Seller, the Facility Lender or
the Investor in connection with the financing of or investment in the Facility;
provided that in responding to any such request, the Buyer shall have no
obligation to provide any consent, or enter into any agreement that
significantly adversely affects any of the Buyer’s rights, benefits, risks
and/or obligations under this Agreement. Seller shall reimburse, or shall cause
the Facility Lender or the Investor to reimburse, the Buyer for the incremental
direct expenses (including, without limitation, the reasonable fees and expenses
of counsel) incurred by the Buyer in the preparation, negotiation, execution
and/or delivery of any documents requested by the Seller, Facility Lender or
Investor, and provided by the Buyer, pursuant to this Article. The rights of the
Facility Lender or Investor will be set forth in a collateral assignment,
estoppel agreement, consent agreement or similar instrument delivered at the
closing of any Facility financing or any investment and will include the
following provisions:

                         30.5.1      Right to Cure Defaults. Facility Lender or
Investor shall have the right, but not the obligation, to perform any act
required to be performed by the Seller


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

under this Agreement to prevent or cure a default by the Seller, and such act
performed by Facility Lender or Investor shall be as effective to prevent or
cure a default as if done by the Seller. Seller shall provide the Buyer with a
notice identifying the agent or trustee of any Facility Lender or any Investor
and providing appropriate contact information for any Facility Lender or
Investor. Following receipt of such notice, Buyer shall provide notice of the
occurrence of any default or Event of Default described in this Agreement to the
agent or trustee of any Facility Lender or Investor, and the Buyer will accept a
cure performed by the agent or trustee of any Facility Lender or Investor and
will negotiate in good faith with the agent or trustee of any Facility Lender
and Investor as to the cure period(s) that will be allowed for any Facility
Lender or Investor to cure any the Seller default or Event of Default hereunder
and the Buyer will accept a cure performed by any Facility Lender or Investor,
so long as the cure is accomplished within the applicable cure period so agreed
to by the Buyer and any Facility Lender or Investor.

                         30.5.2      Right to Assume Agreement. If the Seller
defaults under any financing or investment documents, any Facility Lender or
Investor may (but shall not be obligated to) assume, or cause its designee to
assume, all of the interests, rights, and obligations of the Seller thereafter
arising under this Agreement. Notwithstanding any such assumption, the Seller
shall not be released or discharged from and shall remain liable for any and all
obligations to the Buyer arising or accruing under this Agreement.

                         30.5.3      No Obligation to Perform. Buyer agrees that
no Facility Lender or Investor shall be obligated to perform any obligation or
be deemed to incur any liability or obligation provided in this Agreement on the
part of the Seller or shall have any obligation or liability to the Buyer with
respect to this Agreement except to the extent any Facility Lender or Investor
has assumed the obligations of the Seller under this Agreement pursuant to this
Article; provided that the Buyer shall nevertheless be entitled to exercise all
of its rights under this Agreement against the Seller in the event that the
Seller, Facility Lender or Investor fails to perform the Seller’s obligations
under this Agreement.

                         30.5.4      Notice of Facility Lender or Investor
Action. Within ten (10) Business Days following the Seller’s receipt of each
written notice from a Facility Lender or an Investor of a default, or of
Facility Lender’s or Investor’s intent to exercise any remedies, under the
Financing Documents or any investment agreement, Seller shall deliver a copy of
such notice to the Buyer.

          30.6      Subcontracting. Seller may subcontract its duties or
obligations under this Agreement without the prior written consent of the Buyer,
provided, that no such subcontract shall relieve the Seller of any of its duties
or obligations under this Agreement.

          30.7      Right of First Offer upon Sale of Facility Assets.

                         30.7.1      Facility Assets. If, at any time during the
Term, Seller intends to sell the assets comprising all or substantially all of
the Facility (the “Facility Assets”) to a person or entity that is not an
Affiliate of Seller, Seller shall first offer the Facility Assets to Buyer.
Seller’s offer to the Buyer shall set forth, in writing and in reasonable
detail,


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

substantially similar terms and conditions of the offer being proposed by the
Seller to the other person or entity. Seller shall promptly answer any questions
that Buyer may have concerning the offered terms and conditions and shall meet
with Buyer to discuss the offer.

                         30.7.2      Buyer’s Rejection of Offer; Revival of
Offer. If Buyer does not provide notice of its intent to accept the offered
terms and conditions within thirty (30) days after receiving each of the
Seller’s offers made under 30.7.1, Seller may in its sole discretion enter into
an agreement to sell the Facility Assets to a third party in compliance with the
requirements of this Article 30 and on terms and conditions satisfactory to
Seller in its sole discretion. Seller may elect not to proceed with the sale of
the Facility Assets.

                         30.7.3      Buyer’s Acceptance of Offer. If Buyer
provides notice of its intent to accept the offer made by Seller under this
Section, the Parties shall negotiate in good faith to enter into a definitive
sales agreement that incorporates the terms and conditions of Seller’s offer.
The definitive agreement shall be subject to each Party’s management and
regulatory approvals. If within thirty (30) days of Buyer’s acceptance of the
offer, a written term sheet setting forth the major terms of the definitive
sales agreement, including a timeline to complete negotiations of the definitive
sales agreement, has not been executed by an officer of the Buyer and Seller,
then either Party may terminate the negotiations without further obligation to
the other Party.

                         30.7.4      Limit on Right of First Offer. The right of
first offer set forth in this Section shall apply only if Seller sells all or
substantially all of the assets comprising the Facility in an asset sale to a
third party. It shall not apply to changes in the membership of Seller or any
other reorganization, change of control or other transaction directly or
indirectly affecting Seller or an Affiliate of Seller.

ARTICLE 31
MODIFICATION

          No modification to this Agreement shall be valid unless it is in
writing and signed by both Parties and subsequently approved by the Commission.

ARTICLE 32
TAXES

          Each Party shall pay before delinquency all taxes and other
governmental charges which, if failed to be paid when due, could result in a
lien upon the Facility or the Interconnection Facilities.

ARTICLE 33
NOTICES

          All written notices under this Agreement shall be directed as follows
and shall be considered delivered when faxed, e-mailed and confirmed with
deposit in the U.S. Mail, first-class, postage prepaid, as follows:


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------


  To Seller: Raft River Energy I LLC.     Attn: CEO, U.S. Geothermal Inc.    
1509 Tyrell Lane, Suite B     Boise, ID 83706     Phone: 208-424-1027     Fax:
208-424-1030     Email: dkunz@usgeothermal.com                            with a
copy to: Raft River Energy I LLC.     Attn: CFO, U.S. Geothermal Inc.     1509
Tyrell Lane, Suite B   Boise, ID 83706     Phone: 208-424-1027     Fax:
208-424-1030     Email: khawkley@usgeothermal.com         Facility Lender: To be
identified by the Seller when applicable.                     To Buyer: Idaho
Power Company     Attn: Senior Vice President, Power Supply     P.O. Box 70    
Boise, ID 83707     Fax: 208-388-6936     Email: jimmiller@idahopower.com      
                     with a copy to: Idaho Power Company     Attn: Legal
Department     P.O. Box 70   Boise, ID 83707     Fax: 208-388-6936     Email:
Bkline@idahopower.com

By giving notice to the other Party, either Party may from time to time change
the address(es) to which notices or copies are to be sent to it under this
Agreement.

ARTICLE 34
ADDITIONAL TERMS AND CONDITIONS

          This Agreement includes the following appendices, which are attached
hereto and included by reference:

  Appendix A Contract Prices   Appendix B Facility and Point of Delivery  
Appendix C Sample Form of Seller Guaranty   Appendix D 90% - 110% Performance
Requirements


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------


  Appendix E Net Energy Shortfall Price and Annual Cap   Appendix F Engineering
Certificates   Appendix G Environmental Attributes Ownership and Pricing  
Appendix H Communications

ARTICLE 35
SEVERABILITY 

          The invalidity or unenforceability of any term or provision of this
Agreement shall not affect the validity or enforceability of any other terms or
provisions and this Agreement shall be construed in all other respects as if the
invalid or unenforceable term or provision were omitted, unless the deletion of
such provision or provisions would result in such a material change so as to
cause completion of the transactions contemplated herein to be unreasonable.

ARTICLE 36
CONFIDENTIAL BUSINESS INFORMATION

          36.1      Definition. The following constitutes “Confidential Business
Information,” whether oral or written: (1) Parties' proposals and negotiations
before the Effective Date concerning this Agreement, and (2) information that a
Party stamps or otherwise identifies as “confidential” or “proprietary” before
disclosing it to the other Party. Notwithstanding the foregoing, “Confidential
Business Information” does not include (A) information that was publicly
available at the time of the disclosure thereof by one Party to the other, other
than as a result of a disclosure by the receiving Party in breach of this
Article; (B) information that becomes publicly available through no fault of the
receiving Party after the time of the disclosure by the disclosing Party to the
receiving Party; (C) information that was rightfully in the possession of the
receiving Party (without confidential or proprietary restriction) at the time of
disclosure or that becomes available to the receiving Party from a source not
subject to any restriction against disclosing such information to the receiving
Party; and (D) information that the receiving Party independently developed
without a violation of this Agreement. The Confidential Business Information
specified in item (1) above shall be considered the Confidential Business
Information of both Seller and Buyer and, therefore, exceptions (C) and (D)
above shall not apply to such information.

          36.2      Duty to Maintain Confidentiality. Each Party agrees not to
disclose Confidential Business Information of the other Party to any other
person (other than its Affiliates, counsel, consultants, lenders, prospective
lenders, purchasers, investors, contractors constructing or providing services
to the Facility (including but not limited to turbine suppliers), employees,
officers and directors who agree to be bound by the provisions of this Article),
without the prior written consent of the other Party, provided that either Party
may disclose Confidential Business Information if and to the extent such
disclosure is required (1) by any Requirements of Law, (2) in order for the
Buyer to receive regulatory recovery of expenses related to the Agreement, (3)
pursuant to an order of a court or regulatory agency or (4) in order to enforce
this Agreement or to seek approval of this Agreement. In addition, Seller may
include information concerning the


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

terms or conditions of this Agreement in financial statements to the extent that
such information is required to be included in financial statements prepared
with respect to the Facility, Seller or any Affiliate of the Seller in
accordance with generally accepted accounting principles consistently applied.
In the event a Party is required by Requirements of Law or by a court or
regulatory agency to disclose Confidential Business Information, such Party
shall to the extent possible notify the other Party at least three (3) Business
Days in advance of such disclosure and the other Party may seek an appropriate
protective order or waive compliance with the confidentiality terms of this
Agreement. In that event, the Party required by Requirements of Law or by a
court or regulatory agency to disclose Confidential Business Information will
cooperate fully with the other Party in seeking a protective order or other
assurance that confidential treatment will be accorded to the Confidential
Business Information.

          36.3      Irreparable Injury; Remedies. Each Party agrees that
violation of the terms of this Article constitutes irreparable harm to the
other, and that the harmed Party may seek any and all remedies available to it
at law or in equity, including but not limited to injunctive relief.

ARTICLE 37
REPRESENTATIONS AND WARRANTIES

          37.1      Seller’s Representations, Warranties and Covenants. Seller
hereby represents and warrants as follows:

                         37.1.1      Seller is a limited liability company,
organized and existing under the laws of the State of Delaware, with a principal
place of business at 1509 Tyrell Lane, Suite B, Boise, ID 83706. Seller is
qualified to do business in each other jurisdiction where the failure to so
qualify would have a material adverse effect on the business or financial
condition of the Seller; and the Seller has all requisite power and authority to
conduct its business, to own its properties, and to execute, deliver, and
perform its obligations under this Agreement.

                         37.1.2      The execution, delivery, and performance of
its obligations under this Agreement by the Seller have been duly authorized by
all necessary corporate action, and do not and will not:

          37.1.2.1      require any consent or approval by any governing body of
the Seller, other than that which has been obtained and is in full force and
effect (evidence of which shall be delivered to the Buyer upon its request);

          37.1.2.2      violate any provision of law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award currently in effect
having applicability to the Seller or violate any provision in any formation
documents of the Seller, the violation of which could have a material adverse
effect on the ability of the Seller to perform its obligations under this
Agreement;


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

          37.1.2.3      result in a breach or constitute a default under the
Seller’s formation documents or bylaws, or under any agreement relating to the
management or affairs of the Seller or any indenture or loan or credit
agreement, or any other agreement, lease, or instrument to which the Seller is a
party or by which the Seller or its properties or assets may be bound or
affected, the breach or default of which could reasonably be expected to have a
material adverse effect on the ability of the Seller to perform its obligations
under this Agreement; or

          37.1.2.4      result in, or require the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest, or other charge or
encumbrance of any nature (other than as may be contemplated by this Agreement)
upon or with respect to any of the assets or properties of the Seller now owned
or hereafter acquired, the creation or imposition of which could reasonably be
expected to have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.

                         37.1.3      This Agreement is a valid and binding
obligation of the Seller.

                         37.1.4      The execution and performance of this
Agreement will not conflict with or constitute a breach or default under any
contract or agreement of any kind to which the Seller is a party or any
judgment, order, statute, or regulation that is applicable to the Seller or the
Facility.

          37.2      Seller’s Disclaimer of Certain Representations and
Warranties. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,

                         37.2.1      SELLER DISCLAIMS ALL WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE SALE OF
NET ENERGY AND ENVIRONMENTAL AND RENEWABLE ENERGY CREDITS.

                         37.2.2      SELLER MAKES NO REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, REGARDING THE CURRENT OR FUTURE EXISTENCE OF ANY
ENVIRONMENTAL AND RENEWABLE ENERGY CREDITS UNDER THIS AGREEMENT OR OTHERWISE OR
THEIR CHARACTERIZATION OR TREATMENT UNDER APPLICABLE LAW OR OTHERWISE.

          37.3      Buyer’s Representations, Warranties and Covenants. Buyer
hereby represents and warrants as follows:

                         37.3.1      Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Idaho and
is qualified in each other jurisdiction where the failure to so qualify would
have a material adverse effect upon the business or financial condition of the
Buyer; and the Buyer has all requisite power and authority to conduct its
business, to own its properties, and to execute, deliver, and perform its
obligations under this Agreement.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

                         37.3.2      Upon the execution, delivery, and
performance of its obligations under this Agreement by the Buyer will have been
duly authorized by all necessary corporate action, and do not and will not:

          37.3.2.1      require any consent or approval of the Buyer’s Board of
Directors, or shareholders, other than that which has been obtained and is in
full force and effect (evidence of which shall be delivered to the Seller upon
its request);

          37.3.2.2      violate any provision of law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award currently in effect
having applicability to the Buyer or violate any provision in any corporate
documents of the Buyer, the violation of which could have a material adverse
effect on the ability of the Buyer to perform its obligations under this
Agreement;

          37.3.2.3      result in a breach or constitute a default under the
Buyer’s corporate charter or bylaws, or under any agreement relating to the
management or affairs of the Buyer, or any indenture or loan or credit
agreement, or any other agreement, lease, or instrument to which the Buyer is a
party or by which the Buyer or its properties or assets may be bound or
affected, the breach or default of which could reasonably be expected to have a
material adverse effect on the ability of the Buyer to perform its obligations
under this Agreement; or

          37.3.2.4      result in, or require the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest, or other charge or
encumbrance of any nature (other than as may be contemplated by this Agreement)
upon or with respect to any of the assets or properties of the Buyer now owned
or hereafter acquired, the creation or imposition of which could reasonably be
expected to have a material adverse effect on the ability of the Buyer to
perform its obligations under this Agreement.

                         37.3.3      This Agreement is a valid and binding
obligation of the Buyer.

                         37.3.4      The execution and performance of this
Agreement will not conflict with or constitute a breach or default under any
contract or agreement of any kind to which the Buyer is a party or any judgment,
order, statute, or regulation that is applicable to the Buyer.

                         37.3.5      To the best knowledge of the Buyer, all
approvals, authorizations, consents, or other action required by any
Governmental Authority to authorize the Buyer’s execution, delivery and
performance of this Agreement have been duly obtained and are in full force and
effect.


POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY –09/20/07)


--------------------------------------------------------------------------------

[exhibit10-24x52x1.jpg]


--------------------------------------------------------------------------------

APPENDIX A TO

POWER PURCHASE AGREEMENT
BETWEEN
RAFT ENERGY I LLC
AND
IDAHO POWER COMPANY

CONTRACT PRICES (MILLS/KWH)

            Monthly Price (Seasonalized)                   JAN FEB MAR APR MAY
JUN JUL AUG SEP OCT NOV DEC Calendar Annual                         Year Rate
100.00% 100.00% 73.50% 73.50% 73.50% 100.00% 120.00% 120.00% 100.00% 100.00%
120.00% 120.00%                             2007 52.50 52.50 52.50 38.59 38.59
38.59 52.50 63.00 63.00 52.50 52.50 63.00 63.00 2008 53.60 53.60 53.60 39.40
39.40 39.40 53.60 64.32 64.32 53.60 53.60 64.32 64.32 2009 54.73 54.73 54.73
40.23 40.23 40.23 54.73 65.68 65.68 54.73 54.73 65.68 65.68 2010 55.88 55.88
55.88 41.07 41.07 41.07 55.88 67.06 67.06 55.88 55.88 67.06 67.06 2011 57.05
57.05 57.05 41.93 41.93 41.93 57.05 68.46 68.46 57.05 57.05 68.46 68.46 2012
58.25 58.25 58.25 42.81 42.81 42.81 58.25 69.90 69.90 58.25 58.25 69.90 69.90
2013 59.47 59.47 59.47 43.71 43.71 43.71 59.47 71.36 71.36 59.47 59.47 71.36
71.36 2014 60.72 60.72 60.72 44.63 44.63 44.63 60.72 72.86 72.86 60.72 60.72
72.86 72.86 2015 62.00 62.00 62.00 45.57 45.57 45.57 62.00 74.40 74.40 62.00
62.00 74.40 74.40 2016 63.30 63.30 63.30 46.53 46.53 46.53 63.30 75.96 75.96
63.30 63.30 75.96 75.96 2017 64.63 64.63 64.63 47.50 47.50 47.50 64.63 77.56
77.56 64.63 64.63 77.56 77.56 2018 65.99 65.99 65.99 48.50 48.50 48.50 65.99
79.19 79.19 65.99 65.99 79.19 79.19 2019 67.38 67.38 67.38 49.52 49.52 49.52
67.38 80.86 80.86 67.38 67.38 80.86 80.86 2020 68.79 68.79 68.79 50.56 50.56
50.56 68.79 82.55 82.55 68.79 68.79 82.55 82.55


PAGE 1 OF 2 - APPENDIX A TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX A (Continued)

            Monthly Price (Seasonalized)                   JAN FEB MAR APR MAY
JUN JUL AUG SEP OCT NOV DEC Calendar Annual                         Year Rate
100.00% 100.00% 73.50% 73.50% 73.50% 100.00% 120.00% 120.00% 100.00% 100.00%
120.00% 120.00%                             2021 69.20 69.20 69.20 50.86 50.86
50.86 69.20 83.04 83.04 69.20 69.20 83.04 83.04 2022 69.62 69.62 69.62 51.17
51.17 51.17 69.62 83.54 83.54 69.62 69.62 83.54 83.54 2023 70.04 70.04 70.04
51.48 51.48 51.48 70.04 84.05 84.05 70.04 70.04 84.05 84.05 2024 70.46 70.46
70.46 51.79 51.79 51.79 70.46 84.55 84.55 70.46 70.46 84.55 84.55 2025 70.88
70.88 70.88 52.10 52.10 52.10 70.88 85.06 85.06 70.88 70.88 85.06 85.06 2026
71.31 71.31 71.31 52.41 52.41 52.41 71.31 85.57 85.57 71.31 71.31 85.57 85.57
2027 71.74 71.74 71.74 52.73 52.73 52.73 71.74 86.09 86.09 71.74 71.74 86.09
86.09 2028 72.17 72.17 72.17 53.04 53.04 53.04 72.17 86.60 86.60 72.17 72.17
86.60 86.60 2029 72.60 72.60 72.60 53.36 53.36 53.36 72.60 87.12 87.12 72.60
72.60 87.12 87.12 2030 73.04 73.04 73.04 53.68 53.68 53.68 73.04 87.65 87.65
73.04 73.04 87.65 87.65 2031 73.48 73.48 73.48 54.01 54.01 54.01 73.48 88.18
88.18 73.48 73.48 88.18 88.18 2032 73.92 73.92 73.92 54.33 54.33 54.33 73.92
88.70 88.70 73.92 73.92 88.70 88.70 2033 74.36 74.36 74.36 54.65 54.65 54.65
74.36 89.23 89.23 74.36 74.36 89.23 89.23 2034 74.81 74.81 74.81 54.99 54.99
54.99 74.81 89.77 89.77 74.81 74.81 89.77 89.77

Notes –

Annual escalation included in the annual rate from 2007 through 2020 is 2.1%

Annual escalation included in the annual rate from 2021 through term of the
agreement 0.6%

Contract Term is 25 Contract Years from the Operation Date, this table may
include years that are not included in the 25 Contract Year term.


PAGE 2 OF 2 - APPENDIX A TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX B
TO
POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY


FACILITY AND POINT OF DELIVERY

B-1

DESCRIPTION OF FACILITY

The Facility is the Raft River Geothermal Power Plant, Unit #1 (RRGPP-1). The
RRGPP-1 is an Ormat OEC™ water-cooled, closed-loop, Rankine cycle geothermal
power plant using pentane as the working fluid, and auxiliary equipment. The
Facility includes two Ormat turbines (one HP (high pressure) and one LP (low
pressure) turbine) coupled to a single generator with a gross nameplate rating
of 18 MW, and a generator voltage of 12.47 kV. Power will be delivered to the
Transmitting Entity on the high side of the 34.5kV step-up transformer through
the Idaho Power Metering. Each turbine discharges to a 2-shell condenser and is
fed by a 2-shell vaporizer with a 2-shell pre- heater and two feed pumps using
geothermal fluid as the heat source. The HP turbine has a
desuperheater/economizer between the turbine and the condenser. Cooling water
will be supplied by two circulating water pumps in the basin of a four-cell
counterflow cooling tower. The Facility is protected by a fire water system
comprising fire water pumps, pipes, monitors, and so on. Geothermal fluid will
be delivered to the Facility from four or more geothermal production wells.
Residual geothermal fluid will be reinjected via two or more injection wells.

 



B-2

LOCATION OF FACILITY

The Facility is located at: Section 23, Township 15 South, Range 26 East, Cassia
County, Idaho. Approximately 15 miles SE of Malta, ID. The area is commonly
known as the Raft River Geothermal Resource Area and is the site of a former 5
MW DOE binary geothermal power plant test site.

 



B-3

SCHEDULED FIRST ENERGY AND OPERATION DATE

 

Seller has selected November 15, 2007 as the estimated First Energy Date.

Seller has selected February 1, 2008, or 60 days after Commission Approval,
whichever is later, as the estimated Scheduled Operation Date.

In making these selections, Seller recognizes that adequate testing of the
Facility and completion of all requirements in Articles 3 and 4 of this
Agreement must be completed


PAGE 1 OF 2 - APPENDIX B TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------


 

prior to the project being granted a First Energy Date and then an Operation
Date.

 

 

B-4

POINT OF DELIVERY

“Point of Delivery” means, unless otherwise agreed by both Parties, the point of
interconnection between the Buyer’s electrical system and the Transmitting
Entity at the Minidoka dam substation.

 

 

B-5

LOSSES

An energy loss calculation may be required for energy losses associated with
transformation and transmission of the Facility’s generated energy, measured in
kWh, occurring from the Metering Point to the Point of Delivery. The Losses will
be a summation of the calculated, agreed to, or measured Losses of the following
components. The Losses calculation shall be set at 5% of the energy measured at
the Metering Point for each of the two components identified below until such
time as the Seller has provided the Buyer with details of other Losses
calculations and the Buyer has agreed to the Losses calculations as provided by
the Seller.

a. Metering Point to the Bridge Substation –

Any Losses calculations or arrangements must be in compliance with any and all
Transmission Agreement(s) and/or transmission arrangements. If the Seller elects
to purchase the Losses, the Losses associated with this component will be zero
(0). If Losses are not purchased by the Seller, then the Seller will provide the
Buyer with the Losses calculation.

b. Bridge Substation to the Point of Delivery –

Any Losses calculations or arrangements must be in compliance with any and all
Transmission Agreement(s) and/or transmission arrangements. If the Seller elects
to purchase the Losses, the Losses associated with this component will be zero
(0). If Losses are not purchased by the Seller, then the Seller will provide the
Buyer with the Losses calculation.


PAGE 2 OF 2 - APPENDIX B TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX C
TO
POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY

 

SAMPLE FORM OF SELLER GUARANTY

($750,000)

____________ __, 200_

Idaho Power Company
PO Box 70
Boise, Idaho 83707
Fax: _________________


Ladies and Gentlemen:

          The ____________________ (the “Guarantor”), a corporation duly
organized under the laws of the State of ____________ is the ____________ of
Raft River Energy I LLC, a limited liability company duly organized under the
laws of the State of _________ (the “Company”). Guarantor understands and
acknowledges that Idaho Power Company, an Idaho corporation (“Buyer”), has
entered into that certain Power Purchase Agreement between the Company and Buyer
dated as of the effective date hereof (the “Power Purchase Agreement”). For
value received, and under the provisions of the Power Purchase Agreement,
Guarantor hereby unconditionally and, subject to the provisions of the fifth and
sixth paragraphs hereof, irrevocably guarantees the prompt and complete payment
as and when due, whether by acceleration or otherwise, of the payment
obligations, whether now in existence or hereafter arising, under the Power
Purchase Agreement (which guaranty, along with the other terms and conditions
set forth herein, is hereafter referred to as the “Guaranty”). This Guaranty is
one of payment and not of collection. Capitalized terms used but not defined in
this Guaranty have the meaning given to them in the Power Purchase Agreement.

          The maximum aggregate liability of the Guarantor in respect of amounts
claimed by Buyer under or pursuant to this Guaranty shall at no time exceed an
amount equal to seven 


PAGE 1 OF 3 - APPENDIX C TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

hundred fifty thousand Dollars ($750,000); provided, however, that Guarantor
also guaranties payment in full (that is, without limitation as to amount) of
any reasonable out-of-pocket legal fees, costs and/or expenses, whether at
trial, on appeal or in any arbitration, by Buyer in connection with prevailing
in enforcing the terms of this Guaranty.

          The Guarantor hereby waives notice of acceptance of this Guaranty and
notice of any obligation or liability to which it may apply, and waives
presentment, demand for payment, protest, notice of dishonor or non-payment of
any such obligation or liability, suit or the taking of other action by Buyer
against, and any other notice to, the Company, the Guarantor or others.

          Buyer may at any time and from time to time without notice to or
consent of the Guarantor and without impairing or releasing the obligations of
the Guarantor hereunder: (1) agree with the Company to make any change in the
terms of any obligation or liability of the Company to Buyer, including any
modification or amendment to the Power Purchase Sales Agreement, (2) take or
fail to take any action of any kind in respect of any security for any
obligation or liability of the Company to Buyer, (3) exercise or refrain from
exercising any rights against the Company or others, (4) fail to first take
action against the Company for amounts due under the Power Purchase Agreement,
and/or (5) compromise or subordinate any obligation or liability of the Company
to Buyer including any security therefore. Any other suretyship defenses are
hereby waived by the Guarantor.

          This Guaranty shall terminate on the earlier to occur of (i) the
substitution of an alternate form of Seller Performance Assurance in accordance
with the Power Purchase Agreement; and (ii) the later of (A) the termination or
expiration of the Power Purchase Agreement and (B) the satisfaction of all
obligations of the Company under the Power Purchase Agreement. Notwithstanding
the foregoing, the Guarantor further agrees that if at any time payment, or any
part thereof, of any of the obligations guaranteed hereunder, is rescinded, is
demanded to be returned and/or must otherwise be restored or returned by Buyer
in connection with the bankruptcy, insolvency, dissolution, reorganization or
similar proceeding of the Company, this Guaranty shall continue to be effective
or be reinstated as the case may be; provided that this Guaranty may not be
reinstated for any reason after its termination under clause (i) of this
paragraph.

          Guarantor may not assign its rights nor delegate its obligations under
this Guaranty, in whole or in part, without prior written consent of Buyer, and
any purported assignment or delegation absent such consent is void, except for
an assignment and delegation of all of the Guarantor’s rights and obligations
hereunder in whatever form the Guarantor determines may be appropriate to a
partnership, corporation, trust or other organization in whatever form that
succeeds to all or substantially all of the Guarantor’s assets and business and
that assumes such obligations by contract, operation of law or otherwise. Upon
any such delegation and assumption of obligations, the Guarantor shall be
relieved of and fully discharged from all obligations hereunder, whether such
obligations arose before or after such delegation and assumption.

          In the event any payment owing to Buyer under the Power Purchase
Agreement or under this Guaranty is not promptly and completely paid as and when
due, any indebtedness of Company to Guarantor and any payment or distribution
right held by Guarantor against the Company shall be subordinated to the due and
unpaid indebtedness to Buyer until paid in full.


PAGE 2 OF 3 - APPENDIX C TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

Guarantor shall have no right of subrogation until the Company’s due and unpaid
indebtedness to Buyer is paid in full.

          This Guaranty constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between Guarantor
and Buyer with respect to the subject matter hereof. This Guaranty may not be
modified except pursuant to a written instrument signed by Buyer and Guarantor.
The execution, delivery and performance of this Guaranty have been duly
authorized by all requisite corporate action on the part of the Guarantor. The
provisions of this Guaranty are severable, and if any clause or provision shall
be held invalid or unenforceable in whole or in part, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof,
and shall not affect the validity or enforceability of any other clause or
provision.

          THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW. GUARANTOR AGREES TO THE EXCLUSIVE JURISDICTION OF COURTS
LOCATED IN THE STATE OF , UNITED STATES OF AMERICA, OVER ANY DISPUTES ARISING
UNDER OR RELATING TO THIS GUARANTY.

Very truly yours,

_________________________________________


By:   _____________________________________
         Authorized Officer




PAGE 3 OF 3 - APPENDIX C TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX D

TO

POWER PURCHASE AGREEMENT BETWEEN

RAFT RIVER ENERGY I LLC

AND

IDAHO POWER COMPANY

 

90%-110% PERFORMANCE REQUIREMENTS

          1.      Determination of Surplus Energy Price. The Buyer shall pay the
Contract Price for Net Energy that is not determined to be Surplus Energy as
defined below from the Seller’s Facility in accordance with the Agreement. For
Surplus/Shortfall Energy only, the Buyer shall pay the Surplus Energy Price,
which shall be calculated in accordance with this Appendix and used in lieu of
the Contract Price solely with respect to the Surplus/Shortfall Energy as
defined in this Appendix.

          2.      Definitions. The following defined terms (as indicated by
initial capitalization) shall have the meaning given to them in this Appendix.

          “Surplus Energy Price” – For all Surplus/Shortfall Energy, Buyer shall
pay to the Seller the current month’s Market Energy Price or the Contract Price
specified in Appendix A of this Agreement, whichever is lower.

          “Surplus/Shortfall Energy” is defined as either (1) Net Energy
produced by the Seller’s Facility and delivered to Buyer pursuant to this
Agreement during the calendar month to the extent such Net Energy exceeds one
hundred ten percent (110%) of the monthly Net Energy Target for the
corresponding calendar month specified pursuant to this Appendix, or (2) if the
Net Energy produced by the Seller’s Facility and delivered to Buyer pursuant to
this Agreement during the calendar month is less than ninety percent (90%) of
the monthly Net Energy Target for the corresponding calendar month specified
pursuant to this Appendix, then all Net Energy delivered by the Facility to the
Buyer’s electrical system for that given month.

          “Initial Date” – is defined as the first day of the calendar month
following the date on which the Seller fails to timely cure a default as
determined under Section 7.4.2 and the terms and conditions within this Appendix
are therefore implemented in lieu of Sections 7.4 and 7.5 of the Agreement.

          “Initial Year” – is defined as twelve (12) calendar months starting
with the Initial Date.


PAGE 1 OF 2 - APPENDIX D TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

          “Net Energy Target” is defined as the monthly Net Energy that the
Seller intends to produce and deliver to the Point of Delivery as specified
pursuant to this Appendix.

          “Initial Year Monthly Net Energy Targets” – This term shall have the
meaning given to it in Section 3 below.

          3.      Monthly Net Energy Targets. Seller shall provide the Buyer
with the monthly Net Energy Targets for the Initial Year within thirty (30) days
after the Initial Date (the “Initial Year Monthly Net Energy Targets”). If the
Seller does not provide the Initial Year Monthly Net Energy Targets as
specified, ninety percent (90%) of the Facility’s nameplate rating multiplied by
the hours for each month will be used to establish each month’s Net Energy
Target for the Initial Year (subject to adjustment under Section 5 of this
Appendix).

          4.      Ongoing Monthly Net Energy Targets – Beginning at the end of
the ninth (9th) month following the Initial Date and every three (3) months
thereafter, the Seller shall provide Buyer with a minimum of three additional
calendar months of Net Energy Targets. This information will be provided to
Buyer by written notice in accordance with Article 33, no later than the fifth
(5th) day following the end of the previous month. If the Seller does not
provide the Ongoing Monthly Net Energy Targets in a timely manner, Buyer will
use the monthly production (actual or, if actual numbers are not available,
calculated as contemplated in Section 9.3) for the same three (3) months period
in the preceding year.

          5.      Seller’s Adjustment of Net Energy Target(s) – Except as
provided herein, beginning with the end of the third (3rd) month after the
Initial Date and at the end of every third(3rd) month thereafter, the Seller may
not revise the immediate next three (3) months of previously provided Net Energy
Targets. Notwithstanding the foregoing, by written notice given to Buyer in
accordance with Article 33, no later than 5:00 pm of the fifth (5th) day
following the end of the previous month, the Seller may revise all other
previously-provided Net Energy Targets

          6.      Credits to Net Energy Target – Buyer shall adjust the
applicable month’s Net Energy Target to reflect the same reduction as has
occurred in the actual Net Energy deliveries if Net Energy deliveries by the
Seller to the Buyer are reduced as a result of:

          (a)      Force majeure affecting the Seller, Buyer, Interconnection
Provider or Transmitting Entity.

          (b)      Curtailment of the Seller’s Net Energy deliveries other than
for Seller’s default; or

          (c)      Buyer’s default under this Agreement.



PAGE 2 OF 2 - APPENDIX D TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX E

TO

POWER PURCHASE AGREEMENT BETWEEN

RAFT RIVER ENERGY I LLC

AND

IDAHO POWER COMPANY


NET ENERGY SHORTFALL PRICE AND ANNUAL CAP

Net Energy Shortfall Price The Net Energy Shortfall Price shall be (1) the
mathematical average of the individual twelve (12) monthly Market Energy Cost
values of the applicable Annual Guaranteed Output period or (2) one hundred
fifty percent (150%) of the Annual Rate specified in Appendix A for the Calendar
Year which corresponds to that of the first month of the Annual Guaranteed
Output period, whichever is less, minus the Annual Rate as specified in Appendix
A for the Calendar Year which corresponds to that of the first month of the
Annual Guaranteed Output period. If this Net Energy Shortfall Price calculation
results in a value less than zero (0) then the result will be zero (0).

Example 1

          A Net Energy Shortfall occurs for the year of March 1, 2009 through
February 28, 2010

                         Annual Rate                                         
 54.73 mills/kWh

           Mathematical average of the 12 monthly Market Energy Cost values for
the period of March 1, 2009 through February 28, 2010

                                                                                                           40.00
mills/kWh

          150% of the Annual Rate                                    54.73 *
150% = 82.10 mills/kWh

          Net Energy Shortfall Price calculation

The average Market Energy Cost (40.00) is less than 150% of the Annual Rate
(82.10) . Therefore the Net Energy Shortfall Price calculation is equal to:

Market Energy Cost (40.00) minus Annual Rate (54.73) = -14.73

As the calculation results in a value less than 0, (-14.73) the Net Energy
Shortfall price is 0.



PAGE 1 OF 3 - APPENDIX E TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

Example 2

          A Net Energy Shortfall occurs for the year of March 1, 2009 through
February 28, 2010

                    Annual Rate                                    54.73
mills/kWh

           Mathematical average of the 12 monthly Market Energy Cost values for
the period of March 1, 2009 through February 28, 2010

                                                                                                               
75.00 mills/kWh

          150% of the Annual Rate                                         54.73
* 150% = 82.10 mills/kWh

          Net Energy Shortfall Price calculation

The average Market Energy Cost (75.00) is less than 150% of the Annual Rate
(82.10) . Therefore the Net Energy Shortfall Price calculation is equal to:

Market Energy Cost (75.00) minus Annual Rate (54.73) = 20.27

20.27 is the Net Energy Shortfall Price

Example 3

          A Net Energy Shortfall occurs for the year of March 1, 2009 through
February 28, 2010

                    Annual Rate                                      54.73
mills/kWh

           Mathematical average of the 12 monthly Market Energy Cost values for
the period of March 1, 2009 through February 28, 2010

                                                                                                                   98.00
mills/kWh

          150% of the Annual Rate                                          
 54.73 * 150% = 82.10 mills/kWh

          Net Energy Shortfall Price calculation

The average Market Energy Cost (98.00) is greater than 150% of the Annual Rate
(82.10) . Therefore the Net Energy Shortfall Price calculation is equal to:

150% of Annual Rate (82.10) minus Annual Rate (54.73) = 27.37

27.37 is the Net Energy Shortfall Price

PAGE 2 OF 3 - APPENDIX E TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

Net Energy Shortfall Damages Cap

Contract
Year
Net Energy
Shortfall
Damages Cap

Contract
Year
Net Energy
Shortfall
Damages Cap           1 $0.00   14 $415,270 2 $0.00   15 $427,728 3 $300,000  
16 $440,560 4 $309,000   17 $453,777 5 $318,270   18 $467,390 6 $327,818   19
$481,412 7 $337,653   20 $495,854 8 $347,782   21 $500,000 9 $358,216   22
$500,000 10 $368,962   23 $500,000 11 $380,031   24 $500,000 12 $391,432   25
See Note 1 13 $403,175      

Note 1 – The Net Energy Shortfall Damages Cap in the final year shall be
$500,000 prorated to the number of months in the Annual Output Forecast.

PAGE 3 OF 3 - APPENDIX E TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX F

TO
POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY


ENGINEERING CERTIFICATIONS

 

 

 

Continued on next page

PAGE 1 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

ENGINEER'S CERTIFICATION

OF

OPERATIONS & MAINTENANCE POLICY

          The undersigned _____________________________________, on behalf of
himself and _______________________________________, hereinafter collectively
referred to as "Engineer," hereby states and certifies to the Seller as follows:

          1.      That Engineer is a Licensed Professional Engineer in good
standing.

          2.      That Engineer has reviewed the Power Purchase Agreement,
hereinafter "Agreement," between Idaho Power as Buyer, and Raft River Energy I
LLC as Seller, dated _________________________.

          3.      That the geothermal power production Facility which is the
subject of the Agreement and this statement is identified as the Raft River
Geothermal Generation Unit #1 and is hereinafter referred to as the "Facility."

          4.      That the Facility is located in Section ____ Township _______,
Range ________, Boise Meridian, _____________County, Idaho.

          5.      That Engineer recognizes that the Agreement provides for the
Facility to furnish electrical energy to Idaho Power for a twenty five (25) year
period.

          6.      That Engineer has substantial experience in the design,
construction and operation of electric power plants of the same type as this
Facility.

          7.      The Engineer will identify any material economic relationship
to the Design Engineer of this Facility.



PAGE 2 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

          8.      That Engineer has reviewed and/or supervised the review of the
Policy for Operation and Maintenance ("O&M") for this Facility and it is his
professional opinion that, provided said Facility has been designed and built to
appropriate standards, adherence to said O&M Policy will result in the
Facility's producing at or near the design electrical output, efficiency and
plant factor for a twenty five (25) year period.

          9.      That Engineer recognizes that Idaho Power, in accordance with
Article 3 and 4 of the Agreement, is relying on Engineer's representations and
opinions contained in this Statement.

          10.      That Engineer certifies that the above statements are
complete, true and accurate to the best of his knowledge and therefore sets his
hand and seal below.

 

 

By    ______________________________

 

 


(P.E. Stamp)

 

 

Date ______________________________



PAGE 3 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

ENGINEER’S CERTIFICATION
OF
ONGOING OPERATIONS AND MAINTENANCE

          The undersigned ____________________________________, on behalf of
himself and ___________________________________ hereinafter collectively
referred to as “Engineer,” hereby states and certifies to the Seller as follows:

          1.      That Engineer is a Licensed Professional Engineer in good
standing.

          2.      That Engineer has reviewed the Power Purchase Agreement,
hereinafter "Agreement," between Idaho Power as Buyer, and Raft River Energy I
LLC as Seller, dated _________________________

          3.      That the geothermal power production Facility which is the
subject of the Agreement and this statement is identified as the Raft River
Geothermal Generation Unit #1 and is hereinafter referred to as the "Facility."

          4.      That the Facility is located in Section ____ Township _______,
Range ________, Boise Meridian, _____________County, Idaho.

          5.      That Engineer recognizes that the Agreement provides for the
Facility to furnish electrical energy to Idaho Power for a twenty five (25) year
period.

          6.      That Engineer has substantial experience in the design,
construction and operation of electric power plants of the same type as this
Facility.

          7.      The Engineer shall identify any material economic relationship
to the Design Engineer of this Facility.

          8.      That Engineer has made a physical inspection of said Facility,
its operations and maintenance records since the last previous certified
inspection. It is Engineer’s professional opinion, based on the Facility’s
appearance, that its ongoing O&M has been substantially in



PAGE 4 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

accordance with said O&M Policy; that it is in reasonably good operating
condition; and that if adherence to said O&M Policy continues, the Facility will
continue producing at or near its design electrical output, efficiency and plant
factor, within the limits of the geothermal reservoir capability of the Facility
for the remaining ______ years of the Agreement.

          9.      That Engineer recognizes that Idaho Power, in accordance with
Article 3 and 4 of the Agreement, is relying on Engineer’s representations and
opinions contained in this Statement.

          10.      That Engineer certifies that the above statements are
complete, true and accurate to the best of his knowledge and therefore sets his
hand and seal below.

 

 

By    ______________________________

 

 


(P.E. Stamp)

 

 

Date ______________________________



PAGE 5 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

ENGINEER'S CERTIFICATION
OF
DESIGN & CONSTRUCTION ADEQUACY

          The undersigned _____________________________________, on behalf of
himself and _______________________________________, hereinafter collectively
referred to as "Engineer", hereby states and certifies to Idaho Power as
follows:

          1.      That Engineer is a Licensed Professional Engineer in good
standing.

          2.      That Engineer has reviewed the Power Purchase Agreement,
hereinafter "Agreement," between Idaho Power as Buyer, and Raft River Energy I
LLC as Seller, dated _________________________.

        3.      That the geothermal power production Facility which is the
subject of the Agreement and this statement is identified as the Raft River
Geothermal Generation Unit #1 and is hereinafter referred to as the "Facility."

          4.      That the Facility is located in Section ____ Township _______,
Range ________, Boise Meridian, _____________County, Idaho.

          5.      That Engineer recognizes that the Agreement provides for the
Facility to furnish electrical energy to Idaho Power for a twenty five (25) year
period.

          6.      That Engineer has substantial experience in the design,
construction and operation of electric power plants of the same type as this
Facility.

          7.      The Engineer shall identify any material economic relationship
to the Design Engineer of this Facility and has made the analysis of the plans
and specifications independently.

          8.      That Engineer has reviewed the engineering design and
construction of the Facility, including the civil work, electrical work,
generating equipment, prime mover



PAGE 6 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

conveyance system, Seller furnished Interconnection Facilities and other
Facility facilities and equipment.

          9.      That the Facility has been constructed in accordance with said
plans and specifications, all applicable codes and consistent with Prudent
Electrical Practices as that term is described in the Agreement.

          10.      That the design and construction of the Facility is such that
with reasonable and prudent operation and maintenance practices by Seller, the
Facility is capable of performing in accordance with the terms of the Agreement
and with Prudent Electrical Practices for a _________(______) year period.

          11.      That Engineer recognizes that Idaho Power, in accordance with
Article 3 and 4 of the Agreement, in interconnecting the Facility with its
system, is relying on Engineer's representations and opinions contained in this
Statement.

          12.      That Engineer certifies that the above statements are
complete, true and accurate to the best of his knowledge and therefore sets his
hand and seal below.

 

 

By    ______________________________
                                                          (P.E. Stamp)

 

 

Date ______________________________



PAGE 7 OF 7 - APPENDIX F TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX G

TO
POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY

ENVIRONMENTAL ATTRIBUTES OWNERSHIP AND PRICING

During the Initial Term of this agreement:

For Calendar Year 2007 – The Buyer will not have any ownership rights to any
Environmental Attributes produced in 2007.

For calendar years of 2008 through 2017 – The Buyer will not have any ownership
rights to (1) the first 7,300 Environmental Attributes produced each month and
(2) 25% of all monthly Environmental Attributes exceeding the 7,300 specified
above in item 1. However, the Buyer will have all rights to any and all
Environmental Attributes exceeding 87,600 during any calendar year.

At the end of each month, the Buyer will be granted all ownership rights to the
remaining Environmental Attributes associated with the previous month’s actual
Net Energy.

For calendar years of 2018 through the end of the Initial Term of this Agreement
expires -At the end of each month, Idaho Power will be granted all ownership
rights to 51 percent of the total Environmental Attributes associated with the
previous month’s actual Net Energy.



PAGE 1 OF 1 - APPENDIX G TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

APPENDIX H

TO
POWER PURCHASE AGREEMENT
BETWEEN
RAFT RIVER ENERGY I LLC
AND
IDAHO POWER COMPANY

COMMUNICATIONS

Buyer Contact Information

Idaho Power Company
1221 West Idaho Street
Boise, ID 83702
Telephone:      (208) 388-2200

Mr. Karl Bokenkamp
General Manager Power Supply Operations & Planning
Telephone:           (208) 388-2482
Email:                     KBokenkamp@IdahoPower.com

Mr. Mel Chick
Supervisor Generation Dispatch
Telephone:           (208) 388-6476
Email:                     MChick@IdahoPower.com

Mr. David Churchman
Manager Power Operations
Telephone:           (208) 388-5626
Email:                     DChurchman@IdahoPower.com

Mr. Travis Prairie
Leader, Transaction Specialist
Telephone:           (208) 388-2988
Email:                     TPrairie@IdahoPower.com



PAGE 1 OF 2 - APPENDIX H TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------

Seller Contact Information

Raft River Energy I LLC
1509 Tyrell Lane, Suite B
Boise, ID 83706
Phone: (208) 424-1024
Fax: (208) 424-1030

For Contract Matters:
CEO, U.S. Geothermal Inc.
Attn: Daniel J. Kunz
Phone: (208) 424-1027
E-mail: dkunz@usgeothermal.com

24-Hour Project Operational Contact

Name: Facility Operator
Telephone Number: (208) 645-2600
Cell Phone: ___________________________________
E-Mail: _______________________________________
Fax: (208) 645-2341

Project On-site Contact Information

President U.S. Geothermal Services LLC
Attn: Chris Harriman
Telephone Number: (208) 645-2600
Cell Phone: (208) 431-1081
E-Mail: charriman@usgeothermal.com



PAGE 2 OF 2 - APPENDIX H TO POWER PURCHASE AGREEMENT – RAFT RIVER ENERGY I/IPC


--------------------------------------------------------------------------------